                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

vs.                                                                                  No. CR 17-0694 JB

APACHE YOUNG,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court on the Defendant’s Amended Motion in Limine

on Informing the Jury, filed November 26, 2018 (Doc. 138)(“Motion”). The Court held a hearing

on November 28, 2018. The primary issue is whether the Court should enter an order permitting

Defendant Apache Young to inform the jury about a guilty verdict’s consequences. The Court

will deny the Motion. The Supreme Court of the United States’ recent decisions about the Sixth

Amendment to the Constitution of the United States of America’s right to a jury trial suggest that

some Justices on the Supreme Court may be willing to reconsider precedent by addressing whether

a practice is necessary to the jury trial right as it existed at the time that the States ratified the Sixth

Amendment. Historical sources and precedent show that the common-law jury at the Founders’

time knew the ramifications of a guilty verdict and used that knowledge in reaching a verdict,

frequently choosing a verdict because it would mitigate a defendant’s punishment. Moreover,

although courts at the Founders’ time instructed the jury that the court’s role is to provide the jury

the law and that the jury’s role is to apply that law to the facts as the jury finds them, the courts

also instructed the jury that its role included ultimately deciding both the facts and the law. Courts

at the Founders’ time allowed lawyers to argue openly to the jury that it should exercise its ability
to decide the law in the case and nullify the law that the court gives. Accordingly, the common-

law jury in the Framers’ era knew about and exercised its power to acquit even when the

government proved beyond a reasonable doubt that the defendant was guilty, or exercised its power

to mitigate the defendant’s sentence even when application of the law given by the court to the

facts which the jury found provided otherwise. The Court concludes that Supreme Court and

United States Court of Appeals for the Tenth Circuit precedent allowing the jury to know about

sentencing ramifications only if its participation in sentencing is required, and preventing the jury

from learning about its nullification right, are inconsistent with trial practices at the Founders’

time, and that these practices have eroded the Sixth Amendment jury trial right as the Framers

understood that right. Nevertheless, because, as a district court, the Court must faithfully apply

controlling Supreme Court and Tenth Circuit precedent, the Court will deny Young’s Motion, and

prohibit Young from instructing, arguing, or introducing evidence related to the jury’s power to

nullify or related to potential penalties resulting from a guilty verdict.

                                     FACTUAL BACKGROUND

       On March 14, 2017, a federal grand jury returned an indictment1 charging Young with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). See Indictment at




       1
           The Indictment states, in relevant part, that,

       [o]n or about November 13, 2016, in Bernalillo County, in the District of New
       Mexico, the defendant, APACHE YOUNG, having been convicted of at least one
       of the following felony crimes punishable by imprisonment for a term exceeding
       one year: (1) receiving and transferring a stolen motor vehicle, (2) attempt to
       commit a felony, to wit robbery, (3) aggravated battery, knowingly possessed, in
       and affecting commerce, a firearm. In violation of 18 U.S.C. §§ [sic] 922(g)(l).

Indictment at 1, filed March 14, 2017 (Doc. 2) (emphasis in Indictment).


                                                   -2-
1, filed March 14, 2017 (Doc. 2). If convicted, Young faces a fifteen-year minimum sentence

under the Armed Career Criminal Act, 18 U.S.C. § 924(e). See Motion at 1.

                               PROCEDURAL BACKGROUND

       In the Motion, Young begins by asserting his expectation that the United States will rely

on United States v. Parrish, 925 F.2d 1293 (10th Cir. 1991), and United States v. Greer, 620 F.2d

1383 (10th Cir. 1980), “for the proposition that a jury can only be informed of the possible

penalties if a statute requires their participation in sentencing.” Motion at 1. Young contends that

the Supreme Court “implicitly overturned” United States v. Parrish and United States v. Greer in

United States v. Booker, 543 U.S. 220 (2005)(“Booker”); Blakely v. Washington, 542 U.S. 296

(2004); and Jones v. United States, 526 U.S. 227 (1999)(“Jones”), which, according to Young,

“command[] the courts to protect the right to a jury trial as it was at the time of the Founders and

as it was understood by the Framers.” Motion at 2. The Framers, Young argues, openly

acknowledged and praised jury nullification, and courts therefore should permit modern juries to

know a guilty verdict’s consequences, which is the only way to preserve the Sixth Amendment’s

“sacred role within our criminal justice system.” Motion at 2.

       Young avers that, although courts in the twentieth century denigrated the jury’s centuries-

old common-law right to nullify the law’s unjust application, the Supreme Court, beginning in

Sullivan v. Louisiana, 508 U.S. 275 (1993), has since directed district courts to examine the

common law to deduce the jury-trial right’s parameters. See Response at 2-3 (citing Sullivan v.

Louisiana, 508 U.S. at 278). The Framers did not incidentally include the jury trial right in the

Constitution, Young argues, but rather “‘knew from history and experience that it was necessary

to protect against unfounded criminal charges brought to eliminate enemies and against judges too

responsive to the voice of higher authority.’” Motion at 4 (quoting Duncan v. Louisiana, 391 U.S.



                                               -3-
145, 155 (1968)).    According to Young, the Supreme Court has equated the people’s right to

control the judiciary through the jury trial with the people’s right to control the legislative and

executive branches through suffrage. See Motion at 4 (citing Duncan v. Louisiana, 391 U.S. at

155). Young adds that the current practice evidences the United States’ delineating the jury’s role

in contradiction to the Supreme Court’s guidance in Blakely v. Washington. See Motion at 4

(citing Blakely v. Washington, 542 U.S. at 306 (“The very reason the Framers put a jury-trial

guarantee in the Constitution is that they were unwilling to trust government to mark out the role

of the jury.”)). Young maintains that the Framers “would abhor attempts to limit” the jury’s role

in determining the law, because the Framers “saw the jury as a community body ‘to guard against

a spirit of oppression and tyranny on the part of rules’ and to act ‘as the great bulwark of our civil

and political liberties.’” Motion at 4 (quoting Booker, 543 U.S. at 239). Young adds that the

Supreme Court in Jones emphasizes that the Framers strove to protect liberty “‘from all secret

machinations, which may sap and undermine it,’” which, according to Young, is precisely what

results when courts keep from the jury information regarding sentencing ramifications. Motion at

5 (emphasis in Motion)(quoting Jones, 526 U.S. at 246). Hence, Young insists that the Framers

would agree with him that this practice is “an affront to liberty.” Motion at 5.

       The jury historically has exercised its role as “the conscience of the community,” Young

continues, by exercising its nullification power when facing “severe sentencing laws.” Motion at

5 (citing Jones, 526 U.S. at 245 (“The potential or inevitable severity of sentences was indirectly

checked by juries’ assertions of a mitigating power when the circumstances . . . endowed a criminal

conviction with particularity sanguinary consequences.”)). Courts must facilitate the modern

jury’s ability to exercise this vital role, Young argues, given “sentencing schemes[’] . . . ever-

increasing harshness” and the Supreme Court’s mandate to consider the jury’s historical role in



                                                -4-
our society. Motion at 5-6. Young then quotes extensively from the dissenting opinion in Sparf

v. United States, 156 U.S. 51 (1895), wherein the Honorable Horace Gray, then-Associate Justice

of the Supreme Court of the United States, in turn quotes extensively from Alexander Hamilton

and John Adams for the proposition that the Framers entrusted the historical jury with the power

to decide both the law and the facts in all criminal cases. See Motion at 6 (quoting Sparf v. United

States, 156 U.S. at 143, 147)(Gray, J., dissenting)). Avoiding candor with the jury for no reason

other than to prevent the jury from understanding the “true essence of the case before them”

disregards the Framer’s intent for the Sixth Amendment, Young insists, and is therefore

unconstitutional. Motion at 6. Young adds that such disregard for the Framer’s intent for the Sixth

Amendment is “a dangerous step towards tyranny.” Motion at 7 (citing United States v. Datcher,

830 F. Supp. 411, 413 (M.D. Tenn. 1993)(Wiseman, J.)(“The Founding Fathers knew that, absent

jury nullification, judicial tyranny not only was a possibility, but was a reality in the colonial

experience. Although we may view ourselves as living in more civilized times, there is obviously

no reason to believe the need for this protection has been eliminated.”).

       Without knowing a given sentence’s harshness, Young asserts, the jury cannot perform its

constitutional function. See Motion at 8. Although the function, according to Young, historically

did not involve expressly informing the jury of its verdict’s consequences, because harsh

mandatory sentences were commonly known, for example, that convicted felons would receive

the death penalty, the modern criminal justice system’s complexity requires courts to permit juries

to receive information regarding a guilty verdict’s consequences. See Motion at 8 (citing Sparf v.

United States, 156 U.S. at 110-83 (Gray, J., dissenting); United States v. Dougherty, 473 F.2d

1113, 1138, 1144 (Bazelon, J., concurring in part and dissenting in part); United States v.

Polouizzi, 549 F. Supp. 2d 308, 402-50 (E.D.N.Y. 2008)(Weinstein, S.J.)).            Keeping such



                                               -5-
information from jurors, according to Young, “so denigrates their role that they become ‘no more

than menial factfinders rather than spokespersons for the community.’” Motion at 8 (quoting

United States v. Polouizzi, 549 F. Supp. 2d at 440).

       Young argues that withholding sentencing information from juries evidences that courts

do not trust juries with information that might lead to nullification, that is, that courts “‘fear that

the community might in fact think a law unjust.’” Motion at 9 (quoting United States v. Datcher,

830 F. Supp. at 415). Young insists that such misplaced fear “has no role in criminal proceedings”

because the United States has a duty “‘to seek justice and not merely conviction,’” and, therefore,

“‘should not shy away from having a jury know the full facts and law of a case.’” Motion at 9

(quoting United States v. Datcher, 830 F. Supp. at 415). According to Young, keeping sentencing

consequences from the jury diminishes the jury’s role and is thus the dangerous step towards

tyranny that the Supreme Court cautions against in Duncan v. Louisiana when it states: “‘The first

object of any tyrant in [Washington] would be to make [Congress] utterly subservient to his will;

and the next to overthrow or diminish trial by jury, for no tyrant could afford to leave a subject’s

freedom in the hands of twelve of his countrymen.’” Motion at 10 (brackets in Motion)(quoting

Duncan v. Louisiana, 391 U.S. at 156 n.23).

       Young directs the Court to The King v. Penn and Mead, 6 How. 951 (1670), a seventeenth-

century English case wherein the jury determined that the charges against William Penn2 were

unjust despite the prosecution having proved all the necessary elements. See Motion at 10 (citing

The King v. Penn and Mead, 6 How. at 951-58). Young insists that the Framers’ had Penn in mind




       2
         William Penn was an early Quaker and founder of the Province of Pennsylvania, which,
after the American Revolution, would become the Commonwealth of Pennsylvania, one of the
original thirteen states. See William Penn, Wikipedia, https://en.wikipedia.org/wiki/William_Pe
nn (last visited April 8, 2019).
                                                 -6-
when they drafted the Constitution. See Motion at 10. Young concludes by quoting extensively

from Lysander Spooner’s 1852 Essay on the Trial by Jury for the proposition that, when courts

hold jurors “ignorant of the consequences of their decision,” they deprive jurors of their primary

duty -- “‘to judge the justice of the law’” -- and thereby turn them into “mere tools . . . for carrying

into execution any injustice and oppression [the government] may desire to have executed,” which

disregards the Framers’ efforts to draft a constitution with the power to protect the people from

tyranny. Motion at 10-11 (emphasis in Motion)(quoting Lysander Spooner Essay on the Trial by

Jury 5 (John P. Jewett ed., 1852)).

       The United States did not file a written response to the Motion. At the November 28, 2018,

hearing, the Court asked Young’s counsel whether he had read the Court’s opinions on jury

nullification, to which Young’s counsel replied that he had read them and finds them “wonderful.”

Transcript of Hearing at 7:18-22 (taken November 28, 2018)(“Tr.”)(Court, Knoblauch).3 The

Court replied in gest that Young’s counsel could have flattered the Court by citing the Court’s

opinions in the Motion, see Tr. at 7:23-24 (Court), and stated that, although the Court is “quite

sympathetic” to arguments that favor informing jurors of their nullification right, Tenth Circuit

caselaw concludes that the Supreme Court has foreclosed such arguments; “so I think we’ll just

have to preserve your position.” Tr. at 7:24-8:4 (Court). The Court added that, although Young

can assert his arguments on appeal, in one of the Court’s recent cases the Tenth Circuit indicated

that it “wasn’t terribly interested in the issue.” Tr. at 8:4-8 (Court). Young replied that the Tenth

Circuit is like a jury in the sense that one “never know[s] what they’re going to do.” Tr. at 8:9-11

(Knoblauch).




       3
        The Court’s citations to the hearing transcript refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
                                                 -7-
       In response to the United States’ concerns over Young informing the jury about his

charge’s “potential penalties,” Tr. at 8:24-9:3 (Schied), the Court again expressed that, although it

is sympathetic to Young’s position that “the jury should know sentencing parameters,” “that’s just

not the law,” and the Court therefore cannot allow such representations, Tr. at 9:4-11 (Court). The

Court thereafter denied the Motion. See Tr. at 37:7 (Court).

                         LAW REGARDING JURY NULLIFICATION

       Although the United States is often described generally and somewhat loosely as a

democracy, and certainly enjoys democratic features, the focus is often on, at the federal

government level, the elected branches -- the President and the Congress. Yet, when one stares at

the mosaic that makes up the United States’ constitutional system, there is, in fact, nothing more

truly democratic than what takes place, day after day, in federal courts across the nation, when the

citizens are summoned to the courthouse to apply the law that Congress has passed and the

President has signed to the specific facts of a particular case and of an individual defendant. The

citizens of this country valued this democratic mechanism well before the Constitution and the Bill

of Rights were drafted, and the passage of time has only ingrained further the importance of jury

trials into the fabric of the nation’s view of what constitutes justice.

       One now cannot seriously dispute, as the nation enters its third century, that one of the

most precious and treasured rights that United States citizens and residents have is the Sixth

Amendment right to “an impartial jury.” U.S. Const. amend. VI. This fundamental right is a

cornerstone of the American criminal justice system, and the Sixth Amendment has long embodied

and protected this means of resolving criminal charges that the government brings. “That right is

no mere procedural formality, but a fundamental reservation of power in our constitutional

structure. Just as suffrage ensures the people’s ultimate control in the legislative and executive



                                                 -8-
branches, jury trial is meant to ensure their control in the judiciary.” Blakely v. Washington, 542

U.S. at 305-06. The jury trial right as preserved in the Bill of Rights was passed down from the

right that the Magna Carta enshrines. See Booker, 543 U.S. at 239 (“The Founders presumably

carried this concern from England, in which the right to a jury trial had been enshrined since the

Magna Carta.”).

       1.      The Jury’s Role at the Founders’ Time.

       “The colonial jury played a vital and celebrated role in American resistance to British

tyranny leading up to the revolution. American counsel regularly argued the validity of laws

directly to juries, which often refused to enforce British laws they felt were unjust.” Andrew J.

Parmeter, Nullifying the Jury: “The Judicial Oligarchy” Declares War on Jury Nullification, 46

Washburn L.J. 379, 382-83 (2007)(footnotes omitted). The Honorable Jack Weinstein, United

States District Judge for the Eastern District of New York, has noted that, in 1791, at the time of

the Sixth Amendment’s ratification, “[i]t was then understood that the jury had the power to refuse

to convict even if the facts and law indicated guilt. In later years this fundamental power of the

jury -- and the right of the accused -- has been termed the power to nullify.” United States v.

Polizzi, 549 F. Supp. 2d 308, 405 (E.D.N.Y. 2008)(Weinstein, J.)(internal quotations omitted).

       The Supreme Court has recognized that the jury trial right that the Sixth Amendment

affords to defendants was understood at the Founders’ time to provide essential protections against

government tyranny and to safeguard liberty:

       [T]he historical foundation for our recognition of these principles extends down
       centuries into the common law. “[T]o guard against a spirit of oppression and
       tyranny on the part of rulers,” and “as the great bulwark of [our] civil and political
       liberties,” 2 J. Story, Commentaries on the Constitution of the United States 540-
       541 (4th ed. 1873), trial by jury has been understood to require that “the truth of
       every accusation, whether preferred in the shape of indictment, information, or
       appeal, should afterwards be confirmed by the unanimous suffrage of twelve of [the
       defendant’s] equals and neighbours . . . .” 4 [Sir William Blackstone,

                                               -9-
       Commentaries on the Laws of England: In Four Books 343 (William D. Lewis ed.,
       2007)](1769).

Apprendi v. New Jersey, 530 U.S. 466, 477 (2000). As Mr. Hamilton first noted, this belief in the

jury trial right as a safeguard to liberty was widely shared during the constitution-framing era:

       The friends and adversaries of the plan of the Convention, if they agree in nothing
       else, concur at least in the value they set upon the trial by jury. Or if there is any
       difference between them, it consists in this; the former regard it as a valuable
       safeguard to liberty, the latter represent it as the very palladium of free government.

The Federalist No. 83, at 456 (Scott ed. 1894)(Hamilton). The jury trial right was part and parcel

of the Framers’ belief that the common person should participate in government, and essential to

this participation was ensuring that the judiciary was justly and correctly effectuating the laws,

whether the laws were written or natural laws. See Clay S. Conrad, Jury Nullification 45

(1998)(citing Note, The Changing Role of the Jury in the Nineteenth Century, 74 Yale L. J. 170,

172 (1964)); Diary of John Adams, Feb. 12, 1771, in 2 The Works of John Adams 253

(1850)(quoted in Blakely v. Washington, 542 U.S. at 306 (“[T]he common people, should have as

complete a control . . . in every judgment of a court of judicature [as in the legislature.]”)); Letter

from Jefferson to L’Abbe Arnold, July 19, 1789, in 3 Works of Thomas Jefferson, 81, 82

(1854)(quoted in Mark D. Howe, Juries as Judges of Criminal Law, 52 Harv. L. Rev. 582, 582

(1939)(“Were I called upon to decide, whether the people had best be omitted in the legislative or

judiciary department, I would say it is better to leave them out of the legislative. The execution of

laws is more important than the making of them.”)).

       The criminal jury’s role at the Founders’ time was primarily that of a factfinder, but also

included as a secondary role acting as the community’s conscience to determine whether the law,

or the application of law to the facts, was conscionable. See United States v. Courtney, 960 F.

Supp. 2d at 1164. Professor Irwin A. Horowitz, Emeritus Professor of Psychology at Oregon State



                                                - 10 -
University, notes: “While the fact-finder role of the jury is the judicially preferred model of jury

functioning, a second, less accepted, but nevertheless viable role of the jury is a purveyor of

‘commonsense justice,’ the application of a rough and ready sense of what is just and what is not.”

Irwin A. Horowitz, Jury Nullification: An Empirical Perspective, 28 N. Ill. U. L. Rev. 425, 427

(2007-2008)(quoting Akhil Reed Amar, The Bill of Rights: Creation and Reconstruction 110

(1998)). Similarly, Clay S. Conrad, a trial lawyer in Houston, Texas with the law firm of Looney

& Conrad, P.C., asserts that the Sixth Amendment jury trial right implicitly recognizes criminal

juries’ right to determine the law -- and thus jury nullification if they believe the law wrong --

because, at the Framers’ time, the concept of a jury included the idea that the jury not only decided

the facts of a case, but also the law:

        The Sixth Amendment itself implicitly recognizes the right of criminal trial jurors
        to judge the law. Although it does not mention that power explicitly, it can logically
        be assumed that the definition of a jury used in that document would be consonant
        with the prevailing definition in the legal dictionaries of the period. The most
        common legal dictionary in Colonial Virginia was the British Jacob’s Law
        Dictionary [(1782)]; and within the encyclopedic definition given in Jacob’s, the
        word ‘jury’ is defined as:

                Jury . . . [s]ignifies a certain number of men sworn to inquire and try
                the matter of fact, and declare the truth upon such evidence as shall
                be delivered them in a cause: and they are sworn judges upon
                evidence in matter of fact . . . . Juries are . . . not finable for giving
                their verdict contrary to the evidence, or against the direction of the
                court; for the law supposes the jury may have some other evidence
                than what is given in court, and they may not only find things of
                their own knowledge, but they go according to their consciences.

        The right of jurors to judge “according to conscience,” then, was implicit within
        the word “jury” as the drafters of the Bill of Rights understood it. This was the trial
        by jury the founders knew, and this was the trial by jury they intended to pass on to
        their progeny.

C. Conrad, supra, at 46-47 (footnotes omitted). The assertion that criminal juries embraced

decisions of law as well as fact finds support in precedent caselaw from the Founders’ era.



                                                  - 11 -
        In Georgia v. Brailsford, 3 U.S. (3 Dall.) 1 (1794),4 a civil case, the Supreme Court noted

that the role of the jury is to be the ultimate finder both of the facts and of the law. See 3 U.S. at

4. A jury decided the case even though the Supreme Court had original jurisdiction, because the

State of Georgia was a party to the case. The Honorable John Day, then-Chief Justice of the

Supreme Court of the United States, charged the jury:

        It may not be amiss, here, Gentlemen, to remind you of the good old rule, that on
        questions of fact, it is the province of the jury, on questions of law, it is the province
        of the court to decide. But it must be observed that by the same law, which
        recognizes this reasonable distribution of jurisdiction, you have nevertheless a right
        to take upon yourselves to judge of both, and to determine the law as well as the
        fact in controversy. On this, and on every other occasion, however, we have no
        doubt, you will pay that respect, which is due to the opinion of the court: For, as on
        the one hand, it is presumed, that juries are the best judges of facts; it is, on the
        other hand, presumable, that the court are the best judges of law. But still both
        objects are lawfully, within your power of decision.

3 U.S. at 4. In People v. Croswell, 3 Johns. Cas. 337 (N.Y. Sup. Ct. 1804), Mr. Hamilton was

counsel for the defendant, who was indicted for libel against then-President Thomas Jefferson.

The trial court in the case instructed the jury that they were to enter a special, as opposed to general,

verdict limited to finding only two issues: (i) whether the article was published; and (ii) whether

the article’s innuendos were true or false. See 3 Johns. Cas. at 342. The jury was instructed that

the defendant’s intent -- the element requiring that the defendant intended the statements to be




        4
         Georgia v. Brailsford is the only published case in which the Supreme Court has presided
over a jury trial. The Seventh Amendment to the Constitution of the United States of America
preserves the use of a jury in federal common law suits that would have used a jury when the
Seventh Amendment was adopted. Although it would seem remarkable for the Supreme Court to
preside over a jury trial today, the Supreme Court historically impaneled juries at the beginning of
every term. The Supreme Court even heard at least three cases with juries in the 1790’s. Georgia
v. Brailsford is, however, the only case that was reported. The Supreme Court has shifted its
practice in modern times by delegating any fact finding to a special master. The Supreme Court,
moreover, when exercising its original jurisdiction hears mostly equitable cases, which do not
require a jury. See Lochlan F. Shelfer, Special Juries in the Supreme Court, 123 Yale L.J. 208,
210-11 (2013).
                                                  - 12 -
libelous -- was a matter of law exclusively for the court. See 3 Johns. Cas. at 341-42. Mr. Hamilton

argued:

       The Chief Justice misdirected the jury, in saying they had no right to judge of the
       intent and of the law. In criminal cases, the defendant does not spread upon the
       record the merits of the defence, but consolidates the whole in the plea of not guilty.
       This plea embraces the whole matter of law and fact involved in the charge, and the
       jury have an undoubted right to give a general verdict, which decides both the law
       and the fact. . . . All the cases agree that the jury have the power to decide the law
       as well as the fact; and if the law gives them the power, it gives them the right also.
       Power and right are convertible terms, when the law authorizes the doing of an act
       which shall be final, and for the doing of which the agent is not responsible.

       The intent constitutes crime. To deny, then, to the jury the right to judge of the
       intent, and yet to require them to find a general verdict of guilty, is requiring them
       to commit perjury. The particular intent constitutes the crime, in cases of libel,
       beca[us]e the act is not, of itself, unlawful; and where the particular intent alone
       constitutes the guilt, the court cannot judge of that intent, and the jury must find it.
       ...

       It is admitted to be the duty of the court to direct the jury as to the law, and it is
       advisable for the jury in most cases, to receive the law from the court; and in all
       cases, they ought to pay respectful attention to the opinion of the court. But, it is
       also their duty to exercise their judgments upon the law, as well as the fact; and if
       they have a clear conviction that the law is different from what it is stated to be by
       the court, the jury are bound, in such cases, by the superior obligations of
       conscience, to follow their own convictions. It is essential to the security of
       personal rights and public liberty, that the jury should have and exercise the power
       to judge both of the law and of the criminal intent.

2 Johns. Cas. at 345-46 (emphasis omitted).              The prosecution countered that the sound

administration of court business requires that juries be permitted to determine the facts only:

       The jury have, undoubtedly, the power, in criminal cases, to decide the law as well
       as the fact, if they will take upon themselves the exercise of it; but we must
       distinguish, in this case, between power and right. It is the right of the jury to decide
       the fact, and only the fact; and it is the exclusive province of the court to decide the
       law in all cases, criminal as well as civil. A jury is wholly incompetent, and
       necessarily must be, from the nature of their institution, to decide questions of law;
       and if they were invested with this right, it would be attended with mischievous and
       fatal effects. The law, instead of being a fixed rule, would become uncertain and
       capricious, and there would not remain any stability or uniformity of decision, or
       certainty of principle, in the administration of justice. . . .



                                                - 13 -
       If the jury were to judge of the law in the case of libels, why not of the effect of
       writings in civil cases, and of the law in all cases where the plea is the general issue?
       Surely the counsel on the other side are not prepared to carry their doctrine to this
       extent.

3 Johns. Cas. 350-51. Mr. Hamilton replied:

       But it is not only the province of the jury, in all criminal cases, to judge of the intent
       with which the act was done, as being parcel of the fact; they are also authorized to
       judge of the law as connected with the fact. In civil cases, the court are the
       exclusive judges of the law, and this arose from the nature of pleadings in civil
       suits; for, anciently, matters of law arising in the defence, were required to be spread
       upon the record, by a special plea, and the jury were liable to an attaint for finding
       a verdict contrary to law. But in criminal cases, the law and fact are necessarily
       blended by the general issue, and a general verdict was always final and conclusive,
       both upon the law and the fact. Nor were the jury ever exposed to an attaint for a
       verdict in a criminal case; and this is decisive to prove that they had a concurrent
       jurisdiction with the court on questions of law; for where the law allows an act to
       be valid and definitive, it presupposes a legal and rightful authority to do it. This
       is a sure and infallible test of a legal power.

       In England, trial by jury has always been cherished, as the great security of the
       subject against the oppression of government; but it never could have been a solid
       refuge and security, unless the jury had the right to judge of the intent and the law.

       The jury ought, undoubtedly, to pay every respectful regard to the opinion of the
       court; but suppose a trial in a capital case, and the jury are satisfied from the
       arguments of counsel, the law authorities that are read, and their own judgment,
       upon the application of the law to the facts, (for the criminal law consists in general
       of plain principles,) that the law arising in the case is different from that which the
       court advances, are they not bound by their oaths, by their duty to their creator and
       themselves, to pronounce according to their own convictions? To oblige them, in
       such a case, to follow implicitly the direction of the court, is to make them commit
       perjury, and homicide, under the forms of law. Their error is fatal and cannot be
       corrected. The victim is sacrificed; he is executed; he perishes without redress.
       Was he a juror, in such a case, he would endure the rack rather than surrender his
       own convictions on the altar of power, rather than obey the judicial mandate.

People v. Croswell, 3 Johns. Cas. at 355-56 (citations omitted).

       The Supreme Court of New York was equally split, with two justices agreeing with Mr.

Hamilton and two justices siding with the prosecution. The Honorable James Kent, then-Associate

Justice of the Supreme Court of New York, wrote in agreement with Mr. Hamilton that “[t]here is



                                                 - 14 -
nothing peculiar in the law of libels, to withdraw it from the jurisdiction of the jury” by requiring

a special verdict. 3 Johns. Cas. at 365-66. Justice Kent reasoned that, in all other areas of criminal

law, the jury is charged with finding intent:

       The jury are called to try, in the case of a traitor, not only whether he committed
       the act charged, but whether he did it traitorously; and in the case of a felon, not
       only whether he killed such a one, or took such a person’s property, but whether he
       killed with malice prepense, or took the property feloniously. So in the case of a
       public libeller, the jury are to try, not only whether he published such a writing, but
       whether he published it seditiously. In all these cases, from the nature of the issue,
       the jury are to try not only the fact, but the crime, and in doing so, they must judge
       of the intent, in order to determine whether the charge be true, as set forth in the
       indictment. The law and fact are so involved, that the jury are under an
       indispensable necessity to decide both, unless they separate them by a special
       verdict.

3 Johns. Cas. at 366-67 (emphasis omitted). He thus concluded:

       [U]pon every indictment or information for a libel, where the defendant puts
       himself upon the country, by a plea of not guilty, the jury have a right to judge, not
       only of the fact of the publication, and the truth of the innuendoes, but of the intent
       and tendency of the paper, and whether it be a libel or not; and, in short, of “the
       whole matter put in issue upon such indictment or information.” That in this, as in
       other criminal cases, it is the duty of the court, “according to their discretion, to
       give their opinion and direction to the jury on the matter in issue;” and it is the duty
       of the jury to receive the same with respectful deference and attention, and, unless
       they choose to find a special verdict, they are then to exercise their own judgments
       on the matter in issue, with discretion and integrity.

3 Johns. Cas. at 376-77 (internal citation omitted).

       The Honorable Morgan Lewis, then-Chief Justice of the Supreme Court of New York,

disagreed with Mr. Hamilton and Justice Kent, and concluded that the policies behind not

constricting a jury to deciding matters of law are not present in the United States as they were in

England:

       It has been urged, that to deny a jury the right of deciding on the law and the fact,
       in all cases of criminal prosecution, is contrary to the spirit and genius of our
       government. But how, has not been attempted to be shown. In England, where the
       judges are appointed by the crown, and juries form a substantial barrier between
       the prerogatives of that crown and the liberties of the people, the reasons for

                                                - 15 -
       extending the powers of the latter are certainly much stronger than with us, where
       the judges are, in effect, appointed by the people themselves, and amenable to them
       for any misconduct.

People v. Croswell, 3 Johns. Cas. at 409.

       2.      Sparf v. United States.

       In the nineteenth century, the Honorable Joseph Story, then-Associate Justice of the

Supreme Court of the United States, riding circuit in Massachusetts, is credited with issuing the

first American opinion explicitly limiting the role of jurors in United States v. Battiste, 24 F. Cas.

1042 (C.C.D. Mass. 1835). See United States v. Polouizzi, 687 F. Supp. 2d at 190 (noting that the

first of “[t]wo major Supreme Court Justices’ opinions in the nineteenth century . . . restricting the

Sixth Amendment’s jury” right to decide the law is “Justice Story’s in . . . United States v. Battiste

. . .”), vacated, 393 F. App’x 784 (2d Cir. 2010)(Miner, J., joined by Leval and Wesley,

JJ.)(unpublished); C. Conrad, supra, at 65 (noting that 160 years had passed since the introduction

of jury nullification, or jurors as deciders of the law, “before Supreme Court Justice Joseph Story,

riding circuit in Massachusetts, rendered the first major American court opinion limiting the role

of juries . . .”). In United States v. Battiste, the defendant was on trial for violation of a newly

enacted law punishing human trafficking in slaves, and Justice Story was concerned that, because

Massachusetts was the first state to abolish slavery and was home to much of the abolitionist

movement, the jury would convict him based on their beliefs about slavery rather than on the facts.

See United States v. Polouizzi, 687 F. Supp. 2d at 190-91 (“Justice Story’s statement was made in

the context of preventing a conviction unfounded under the statute as he construed it, not to

prevent the jury from refusing to convict a person technically guilty.” (emphasis in original))); C.

Conrad, supra, at 66. Justice Story instructed the jury as to his opinion that the jury determining




                                                - 16 -
guilt based on the jurors’ own beliefs, rather than on the law as the court told them -- jury

nullification -- is inconsistent with the notion of a fair trial:

        Before I proceed to the merits of this case, I wish to say a few words upon a point,
        suggested by the argument of the learned counsel for the prisoner upon which I
        have had a decided opinion during my whole professional life. It is, that in criminal
        cases, and especially in capital cases, the jury are the judges of the law, as well as
        of the fact. My opinion is, that the jury are no more judges of the law in a capital
        or other criminal case, upon the plea of not guilty, than they are in every civil case,
        tried upon the general issue. In each of these cases, their verdict, when general, is
        necessarily compounded of law and of fact; and includes both. In each they must
        necessarily determine the law, as well as the fact. In each, they have the physical
        power to disregard the law, as laid down to them by the court. But I deny, that, in
        any case, civil or criminal, they have the moral right to decide the law according to
        their own notions, or pleasure. On the contrary, I hold it the most sacred
        constitutional right of every party accused of a crime, that the jury should respond
        as to the facts, and the court as to the law. It is the duty of the court to instruct the
        jury as to the law; and it is the duty of the jury to follow the law, as it is laid down
        by the court. This is the right of every citizen; and it is his only protection. If the
        jury were at liberty to settle the law for themselves, the effect would be, not only
        that the law itself would be most uncertain, from the different views, which
        different juries might take of it; but in case of error, there would be no remedy or
        redress by the injured party; for the court would not have any right to review the
        law as it had been settled by the jury. Indeed, it would be almost impracticable to
        ascertain, what the law, as settled by the jury, actually was. On the contrary, if the
        court should err, in laying down the law to the jury, there is an adequate remedy for
        the injured party, by a motion for a new trial, or a writ of error, as the nature of the
        jurisdiction of the particular court may require. Every person accused as a criminal
        has a right to be tried according to the law of the land, the fixed law of the land;
        and not by the law as a jury may understand it, or choose, from wantonness, or
        ignorance, or accidental mistake, to interpret it. If I thought, that the jury were the
        proper judges of the law in criminal cases, I should hold it my duty to abstain from
        the responsibility of stating the law to them upon any such trial. But believing, as
        I do, that every citizen has a right to be tried by the law, and according to the law;
        that it is his privilege and truest shield against oppression and wrong; I feel it my
        duty to state my views fully and openly on the present occasion. It is not, indeed,
        an occasion, on which there is any reason to doubt, that an intelligent jury can
        understand the principles of law applicable to the subject, as well as the court; for
        they are the principles of common sense. And as little reason is there, in my view,
        to suppose, that they can operate injuriously to the real merits of the case of the
        prisoner.

24 F. Cas. at 1043.




                                                  - 17 -
       In Pierce v. State, 13 N.H. 536 (1843), the Supreme Court of New Hampshire cited to

United States v. Battiste in holding that the right to return a verdict based on a finding that the law

is otherwise than the court gives it to the jury is inconsistent with the proposition that the

Constitution is the supreme law of the land:

       [T]he result at which we have arrived is that the juries have not the right to decide
       the law in any case; that this accords with the best authorities in the common law,
       and with other legal rights which must be surrendered if they may decide the law;
       and that they are bound by the law, as laid down to them by the court. . . .

       The constitution of the United States, and the acts of Congress made in pursuance
       thereof, are the supreme law of the land, and the judges in every state are bound
       thereby. If juries are not bound also, the question can never be settled whether a
       law be in pursuance of the constitution, and the courts must suspend their judgments
       until a sufficient number of verdicts has been returned, one way or the other, to
       render it probable that juries generally in future will return their verdicts the same
       way, -- for no nearer approach to certainty could be made.

       We cannot believe that impartial and reflecting men, of whatever profession they
       may be, can advocate doctrines which may lead to such results as the right of the
       jury to decide the law may end in. We cannot think that the people or their
       representatives would be content with an exposition of the constitution which
       would cause the constitutionality of the license law to remain an open question,
       until it could be settled by the verdict of a jury; of a body admirably adapted to the
       decision of questions of fact, but irresponsible, giving no reasons for their decisions,
       not subject to impeachment or attaint, without access to the sources of the law, and
       therefore unfitted for the investigation of legal rights. No reflecting man in the jury
       box would be willing to take upon himself this responsibility. He would feel that
       the question could not be examined with the deliberation it required; that the law
       could not be expounded with quite so much facility as it could be made, -- and that
       there was no such inspiration in the jury box as would enable twelve men to
       determine, per saltum, grave questions which, elsewhere, require care, and thought,
       and patient study, and time for undisturbed reflection. And it is the opinion of the
       court, that it is inconsistent with the spirit of the constitution that questions of law,
       and still less, questions of constitutional law, should be decided by the verdict of
       the jury, contrary to the instructions of the court.

Pierce v. State, 13 N.H. at 551-54 (internal citations omitted). Courts around the country began to

follow suit and adhere to the proposition that allowing juries to decide the law in a case, and to

decide against the law as the court gave it to them, is inconsistent with the constitutional right for



                                                - 18 -
a fair trial. See, e.g., Commonwealth v. Porter, 51 Mass. 263, 263, 10 Metcalf 263, 263

(1845)(“[I]t is the duty of the court to give instructions to the jury on all questions of law which

arise in a cause tried by them; and it is the duty of the jury to receive the law from the court, and

to conform their . . . decision to such instructions . . . .”); State v. Burpee, 65 Vt. 1, 25 A. 964, 973

(1892)(“The doctrine that jurors are judges of the law in criminal cases is repugnant to . . . the

constitution of Vermont, which guaranty to every person within this state ‘a certain remedy’ for

all wrongs, conformably to the laws . . . .”)(quoting Vt. Const. art. 4, 10).

        Sixty years after United States v. Battiste, the Honorable Justice John Marshall Harlan,

then-Associate Justice of the Supreme Court of the United States, writing for the majority in Sparf

v. United States, was tasked with deciding whether the district court could find that manslaughter

did not apply as a matter of law and the jury had to follow that instruction, or whether it was wholly

the jury’s determination. See United States v. Courtney, 960 F. Supp. 2d at 1170. The defendants

in Sparf v. United States, tried jointly for murder, asserted on appeal that the court invaded the

jury’s province to determine the law and the facts in criminal cases, where the judge instructed the

jury on manslaughter and murder, but also instructed the jury:

        I do not consider it necessary, gentlemen, to explain [manslaughter] further, for if
        a felonious homicide has been committed, of which you are to be the judges from
        the proof, there is nothing in this case to reduce it below the grade of murder. In
        other words, it may be in the power of the jury, under the indictment by which these
        defendants are accused and tried, of finding them guilty of a less crime than murder,
        to wit, manslaughter, or an attempt to commit murder; yet, as I have said in this
        case, if a felonious homicide has been committed at all, of which I repeat you are
        the judges, there is nothing to reduce it below the grade of murder.

156 U.S. at 60. The judge additionally instructed the jury: “[A]s one of the tribunals of the country,

a jury is expected to be governed by law, and the law it should receive from the court.” 156 U.S.

at 63. The Supreme Court held that the district court did not err in giving these instructions:

        We are of opinion that the court below did not err in saying to the jury that they

                                                 - 19 -
       could not, consistently with the law arising from the evidence, find the defendants
       guilty of manslaughter, or of any offense less than the one charged; that if the
       defendants were not guilty of the offense charged, the duty of the jury was to return
       a verdict of not guilty. No instruction was given that questioned the right of the
       jury to determine whether the witnesses were to be believed or not, nor whether the
       defendant was guilty or not guilty of the offense charged. On the contrary, the court
       was careful to say that the jury were the exclusive judges of the facts, and that they
       were to determine -- applying to the facts the principles of law announced by the
       court -- whether the evidence established the guilt or innocence of the defendants
       of the charge set out in the indictment.

       The trial was thus conducted upon the theory that it was the duty of the court to
       expound the law, and that of the jury to apply the law as thus declared to the facts
       as ascertained by them. In this separation of the functions of court and jury is found
       the chief value, as well as safety, of the jury system. Those functions cannot be
       confounded or disregarded without endangering the stability of public justice, as
       well as the security of private and personal rights.

156 U.S. at 106.

       Justice Harlan notes the varied opinions of jurists and court decisions dating back to

Georgia v. Brailsford, which had recognized that juries necessarily have the right to determine

matters of law in addition to fact, but concludes: “We are of the opinion that the law in England at

the date of our separation from that country . . . falls far short of the contention that the jury, in

applying the law to the facts, may rightfully refuse to act upon the principles of law announced by

the court.” Sparf v. United States, 156 U.S. at 90. Justice Harlan reasoned that the incorrect belief

about the jury’s ability to depart from the law which the court gives to it arises from the jury’s

ultimate ability to decide guilt or innocence in rendering a general verdict: “The contrary view

rests, as we think, in large part, upon expressions of certain judges and writers, enforcing the

principle that when the question is compounded of law and fact a general verdict, ex necessitate,

disposes of the case in hand, both as to law and fact.” 156 U.S. at 90. He determined, therefore,

that “the general common-law rule in criminal cases” at the time of the Sixth Amendment’s

ratification was



                                                - 20 -
       the right of the court to decide the law, and the duty of the jury to apply the law
       thus given to the facts, subject to the condition, inseparable from the jury system,
       that the jury, by a general verdict, of necessity determined in the particular case
       both law and fact, as compounded in the issue submitted to them.

156 U.S. at 98. Justice Harlan thus rejected the defendants’ contention that the district court

judge’s instructing the jury that it was to follow the law that he gave to them was improper,

reasoning:

       We must hold firmly to the doctrine that in the courts of the United States it is the
       duty of juries in criminal cases to take the law from the court, and apply that law to
       the facts as they find them to be from the evidence. Upon the court rests the
       responsibility of declaring the law; upon the jury, the responsibility of applying the
       law so declared to the facts as they, upon their conscience, believe them to be.

156 U.S. at 102. Justice Harlan, articulating the policy behind the Supreme Court’s holding, noted

that requiring juries to adhere to courts’ instructions ensures that laws, even if they may be

unpopular, are enforced:

       “As long as the judges of the United States are obliged to express their opinions
       publicly, to give their reasons for them when called upon in the usual mode, and to
       stand responsible for them, not only to public opinion, but to a court of
       impeachment, I can apprehend very little danger of the laws being wrested to
       purposes of injustice. But, on the other hand, I do consider that this power and
       corresponding duty of the court authoritatively to declare the law is one of the
       highest safeguards of the citizen. The sole end of courts of justice is to enforce the
       laws uniformly and impartially, without respect of persons or times or the opinions
       of men. To enforce popular laws is easy. But when an unpopular cause is a just
       cause; when a law, unpopular in some locality, is to be enforced, -- there then comes
       the strain upon the administration of justice; and few unprejudiced men would
       hesitate as to where that strain would be most firmly borne.”

Sparf v. United States, 156 U.S. at 107 (quoting United States v. Morris, 1 Curt. 62, 63 (C.C.D.

Mass. 1851)).

       States quickly followed on the heels of the Supreme Court’s decision in Sparf v. United

States to restrict the role of juries. Pennsylvania, for instance, clarified its opposition to jury

nullification in the case of Commonwealth v. Bryson, 120 A. 552 (1923), where the defendant



                                               - 21 -
challenged the district court’s instruction, which provided: “[I]n this sort of case you are the judges

of the law and the facts, the law as well as the facts, but you are to take the law from the court as

the proper source of information.” 120 A. at 554. The Supreme Court of Pennsylvania noted that

correctness of the instruction “is now settled in Pennsylvania,” holding: “There is nothing in the

instructions of which defendant can justly complain. It is the duty of the jury to take the law from

the court, to the same extent in a criminal case as in any other, and a trial judge can properly so

instruct.” 120 A. at 554. Further, the Supreme Court of Illinois in 1931 held unconstitutional a

statute which provided that juries in criminal cases are the judges of both fact and law, reasoning

that the statute “abrogates an essential attribute of the trial of a criminal case by a jury as known

to the common law, and results in the deprivation of a right which has been uniformly guaranteed

by our successive Constitutions.” People v. Bruner, 175 N.E. 400, 404 (1931). The Supreme

Court of Illinois cites to Sparf v. United States as authority for the proposition that, at common

law, it is a jury’s duty to take and apply the law as the judge gives it to the jury. See People v.

Bruner, 175 N.E. at 403 (noting that the Supreme Court in Sparf v. United States, “following the

rule and practice at common law, [held that] it was the duty of the jury in every criminal case . . .

to take the law from the court and to apply the law so received to the facts as they found them from

the evidence”).

       3.      The Jury’s Current Role.

       “It is well-established that the court instructs the jury as to the rules of law and that the jury

applies the facts as they find them to those rules.” United States v. Grismore, 546 F.2d 844, 849

(10th Cir. 1976)(citing Sparf v. United States, 156 U.S. at 51). “One touchstone of a fair trial is

an impartial trier of fact -- ‘a jury capable and willing to decide the case solely on the evidence

before it.’” McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984)(quoting



                                                - 22 -
Smith v. Phillips, 455 U.S. 209, 217 (1982)). A juror meets the constitutional standard for

impartiality where the juror “can lay aside his opinion and render a verdict based on the evidence

presented in court.” Patton v. Young, 467 U.S. 1025, 1037 n.12 (1984). As the Tenth Circuit has

explained, a “defendant’s right to an impartial jury does not include a right to a jury composed of

persons who will disregard the district court’s instructions.” United States v. James, No. 98-1479,

2000 WL 136816, at *3 (10th Cir. 2017).5 Cf. United States v. Fredette, 315 F.3d 1235, 1240-41

(10th Cir. 2003)(“The instructions as a whole need not be flawless, but we must be satisfied that,

upon hearing the instructions, the jury understood the issues to be resolved and its duty to resolve

them.”)(internal quotation marks omitted)(quoting Medlock v. Ortho Biotech, Inc., 164 F.3d 545,

552 (10th Cir. 1999)).

       The Tenth Circuit has held that “there is no right to jury nullification.” Crease v. McKune,

189 F.3d 1188, 1194 (10th Cir. 1999). Jury nullification is defined as a

       jury’s knowing and deliberate rejection of the evidence or refusal to apply the law
       either because the jury wants to send a message about some social issue that is
       larger than the case itself or because the result dictated by law is contrary to the
       jury’s sense of justice, morality, or fairness.

Jury Nullification, Black’s Law Dictionary at 936 (9th ed. 2009). “While we recognize that a jury

may render a verdict at odds with the evidence or the law, neither the court nor counsel should

encourage jurors to violate their oath.” United States v. Gonzalez, 596 F.3d 1228, 1237 (10th Cir.



       5
        United States v. James is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A), 28 U.S.C. (“Unpublished opinions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not
binding precedent, . . . and . . . citation to unpublished opinions is not favored . . . . However, if
an unpublished opinion . . . has persuasive value with respect to a material issue in a case and
would assist the court in its disposition, we allow a citation to that decision.” United States v.
Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United States v. James
and United States v. Gehringer, 385 F. App’x 830, 834 (10th Cir. 2010), have persuasive value on
a material issue and will assist the court in its disposition of this Memorandum Opinion and Order.
                                                - 23 -
2010)(internal quotation marks omitted)(quoting United States v. Trujillo, 714 F.2d 102, 106 (11th

Cir. 1983)). “[W]e disapprove of the encouragement of jury nullification.” United States v.

Gonzalez, 596 F.3d at 1237. The Tenth Circuit in Crease v. McKune cited with approval the

United States Court of Appeals for the Second Circuit’s holding in United States v. Thomas, 116

F.3d 606 (2d Cir. 1997), in which the Second Circuit stated that “the powers of juries to ‘nullify’

or exercise a power of lenity is just that -- a power; it is by no means a right or something that a

judge should encourage or permit if it is within his authority to prevent.” 116 F.3d at 615.

Moreover, the Tenth Circuit has held that “the law is clear: a criminal defendant is not entitled to

have the jury instructed that it can, despite finding the defendant guilty beyond a reasonable doubt,

disregard the law.” United States v. Rith, 164 F.3d at 1337. See United States v. Powell, 955 F.2d

1206, 1213 (9th Cir. 1992)(holding that criminal defendants are “not entitled to jury nullification

instructions”).

       In United States v. James, the Tenth Circuit upheld a district court judge’s sua sponte

dismissal of a potential juror who stated his belief that the juror had the power to disregard the

judge’s admonition on the law and acquit if the juror felt it just to do so. See 2000 WL 136816, at

*4. The district court judge asked the juror, an emeritus professor of law at the University of

Denver, whether he was “willing to accept the law from me as I give it in the instructions,” to

which the juror responded that his “inclination is to follow the judge’s instructions.” 2000 WL

136816, at *2. The juror noted, however, that he had one “qualm” and that was the view that “a

jury always has the power to acquit . . . . [n]ot withstanding the evidence.” 2000 WL 138816, at

*2. The judge then, immediately, sua sponte dismissed the juror and provided the following

explanation to the venire:

       Now, we were on the subject of experience with the law. I just excused the
       professor because he expressed a view that the jury can disregard the law. I’m

                                               - 24 -
       surprised to hear that’s being taught, if it is being taught. But at any rate, that’s not
       the law. As I have explained patiently and carefully, the jury has to accept the law
       as it is, and it’s up to the jury to decide on the evidence, you know, whether the
       evidence meets this high standard of proof, and can certainly decide on an acquittal,
       as he said, if the evidence doesn’t persuade or convince you beyond a reasonable
       doubt. But the jury can’t make up the law, and that’s the little exchange that we
       had there, and I’m sure you followed along with that, but I wanted to make it plain
       why it was that I excused this teacher.

2000 WL 138816, at *2. When the defendant appealed, asserting that the judge’s sua sponte

dismissal of the juror and instruction to the venire violated his Sixth Amendment jury trial rights,

the Tenth Circuit affirmed, holding:

       In light of his responses to questions during voir dire, the district court did not abuse
       its discretion or commit plain error in sua sponte dismissing [the] prospective
       juror . . . . A person who is either unwilling or unable to follow the court’s
       instructions is not qualified to be a juror. Nor did the district court commit any
       error when it informed the jurors that it is their obligation to follow the law as it
       instructs. In short, the defendant was not deprived of his right to a fair trial.

2000 WL 138816, at *4.

       The Tenth Circuit and the Supreme Court bind the Court, and the Court may not provide

the jury with an instruction inviting nullification. See United States v. Courtney, 960 F. Supp. 2d

at 1189. While in United States v. Courtney, the Court stated that the defendant

       perhaps should be afforded the opportunity to have the Court instruct the jury, or
       his counsel be allowed to tell the jury, that, if it finds “the law arising in the case is
       different from that which the court advances,” the jurors are “bound by their oaths,
       by their duty to their creators and themselves, to pronounce according to their own
       convictions,” rather than according to the dictates of the law,

960 F. Supp. 2d at 1196, the Court ultimately held that current Supreme Court and Tenth Circuit

controlling law required denial of the requested instruction. See United States v. Courtney, 960 F.

Supp. 2d at 1196-97. The defendant appealed the denial of the instruction, and the Tenth Circuit

responded:

       In a lengthy exposition, the district court correctly noted that the role of the Sixth
       Amendment, like many other portions of our Constitution, has changed over time.


                                                 - 25 -
       However, rather than embarking on a winding and uncertain6 journey into the minds
       of the framers, we must follow Supreme Court and Tenth Circuit precedent.
       Therefore, we state once again that “a criminal defendant is not entitled to have the
       jury instructed that it can, despite finding the defendant guilty beyond a reasonable
       doubt, disregard the law.”

United States v. Courtney, 816 F.3d 681, 681(10th Cir. 2016)(quoting United States v. Rith, 164

F.3d at 1338). See United States v. Warwick, 16-CR-4572 MCA, 2017 WL 5027295 (D.N.M.

Oct. 30, 2017)(Armijo, C.J.)(concluding that the court’s role to instruct the jury on the law and the

duty of the jury to obey the instructions have been clearly defined since 1895). See also United

States v. Jensen, No. 17-CR-2566 WJ, 2018 WL 878963 (D.N.M. Feb. 13, 2018)(Johnson,

J.)(stating that the Tenth Circuit has repeatedly affirmed that a defendant is not entitled to an

instruction advising or encouraging the jury to exercise the power of nullification); United States

v. Edwards, 266 F. Supp. 2d 1290, 1322 (D.N.M. Aug. 22, 2017)(Browning, J.)(concluding the

same); United States v. Folse, No. CR 15-2485 JB, 2015 WL 10383584 (D.N.M. Nov. 9,

2015)(Browning, J.)(concluding that the Sixth Amendment jury trial right, as the Supreme Court

and Tenth Circuit currently construe it, does not permit the Court to allow the jury to hear

discussion related to sentencing, nullification, or the United States Sentencing Guidelines).

    LAW REGARDING JURY KNOWLEDGE OF SENTENCING RAMIFICATIONS

       In criminal cases, the United States and the defendant often work together to keep the jury

ignorant of the ramifications of its determination of guilt. The Supreme Court has consistently

directed that, “when a jury has no sentencing function, it should be admonished to ‘reach its verdict

without regard to what sentence might be imposed.’” Shannon v. United States, 512 U.S. 573, 579

(1994)(footnote omitted)(quoting Rogers v. United States, 422 U.S. 35, 40 (1975)) . It is not clear

that this ignorance was present at the time of the Sixth Amendment’s ratification.


       6
        With all due respect to the Tenth Circuit, the Court does not think it is “uncertain” what
was in the Framers’ minds regarding jury nullification.
                                               - 26 -
       1.      Jury Knowledge of Sentencing Ramifications at the Founders’ Time.

       Colonial and British jurors at the Founders’ time came to the courts from the same vicinity

as the defendant, “were well-informed and self-confident property owners, and knew the essentials

of the local criminal law and its punishments.” United States v. Polizzi, 549 F. Supp. 2d at 406

(internal citations omitted). Professor Jeffrey B. Abramson, Professor of Law and Government at

the University of Texas Law School, has noted that jurors at the Founders’ time did not “come to

the jury with minute skill in the laws,” but rather the local knowledge jurors would have possessed

included knowledge of the laws. Jeffrey B. Abramson, We, The Jury: The Jury System and the

Ideal of Democracy 32 (1994). Professor Abramson explains:

       Not only was formal legal training unnecessary, but jurors did not even need to rely
       on a judge’s instructions to know the common law of the land, rooted as it was in
       fundamental principles of natural justice. . . . Thus, members of a Massachusetts
       grand jury in 1759 were told that they “need no Explanation” as to most legal
       matters because “your Good Sence & understanding will Direct ye as to them.”

Abramson, supra, at 32. John Adams similarly noted that “in many cases judges gave the jury no

instructions on the law.” 1 The Legal Papers of John Adams 230 (L. Kinvin Wroth & Hiller B.

Zobel eds., 1965).

       Jurors’ knowledge of the law can be seen in a case that the late Professor Julius Goebel,

Jr., George Welwood Murray Professor of Legal History at Columbia University School of Law

and Director at the Foundation for Research in Legal History, chronicled, where he notes that, in

1702, a jury verdict was overturned based on the jurors’ lack of knowledge about the laws under

which the defendant was convicted:

       After being tried in a well-publicized trial and found guilty of treason in 1702,
       Nicholas Bayard, a former commanding officer of the New York militia and mayor
       of New York under British rule, appealed to the British Crown based on
       irregularities in the jury composition -- i.e., the jurors’ ignorance of the law:




                                              - 27 -
               In his petition and “appeal” to Queen Anne, Nicholas Bayard stated
               among other things that he had been “convicted by an illegal petty
               jury of Aliens and Dutch unduely returned and very ignorant of the
               English Laws and Language”. . . . Among the affidavits taken by
               John Bridges and Samson Shelton Broughton, under the Queen’s
               order of reference for the collection of evidence in connection with
               the Bayard appeal, are statements of some of the petit jurors who
               had joined in the verdict declaring Bayard guilty of high treason.
               Thomas Sanders and Isaac Stoutenbergh, two of the trial jurors,
               made oral statements as follows, confirming the allegations made by
               Bayard in his petition: “. . . these [depend on] their great Ignorance
               of the Laws of England at that time not knowing what was High
               Treason . . . the Foreman . . . Did assert it was High Treason . . . to
               disturb the peace good and quiet of this Government and that
               Colonell Bayard had disturbed the peace by the addresses and eight
               or nine jurors were for clearing . . . Bayard but were perswaded by
               the foreman.”

Julius Goebel, Jr. & T. Raymond Naughton, Law Enforcement in Colonial New York 604 n.7

(1944). Professor Goebel notes that New York jurors in revolutionary times often mitigated crimes

based on their knowledge of the potential sentences that the defendants faced if the jurors found

them guilty of the greater crime:

       We have spoken of the grooves in which the jury might exercise its charity: the
       verdict in thefts for amounts under the 12d. boundary between grand and petit
       larceny, and the privilege of finding manslaughter, self-defense or accident upon
       indictments for murder. These prerogatives the juries in New York did not hesitate
       to assert, and to these old and established powers of mitigation may be added,
       perhaps, the avoidance in New York of the incidents of felony judgment by the
       persistent finding of no goods or tenements. Of considerably greater significance
       than these possible interferences of the jury, but connected therewith in the case of
       verdicts for crimes of a less degree when murder, burglary, arson, highway robbery
       and certain others were charged, is the mitigation obtained by benefit of clergy.

Goebel & Naughton, supra, at 751 (emphasis added)(footnote omitted). “[T]he benefit of the

clergy” was a system of mitigation in which a first-time offender convicted of a lesser crime would

be branded on the thumb rather than sentenced to death. United States v. Polizzi, 549 F. Supp. 2d

at 411 (quoting John H. Langbein, The Origins of the Adversary Criminal Trial 193 (2003)). See

1 Sir William Blackstone, Commentaries on the Laws of England: In Four Books 1753 (William

                                               - 28 -
D. Lewis ed., 2007)(noting that “the benefit of the clergy at present stand[s] . . . considerably

different from its original institution . . . [,] what was at first an unreasonable exemption of

particular popish ecclesiastics into a merciful mitigation of the general law with respect to capital

punishment”).

       Sir Dudley Ryder, who served as a trial judge for the trial judiciary of the Old Bailey7 from

1754 to 1756, at least in one case, instructed the jury on the possible ramifications of a guilty

verdict at trial and documented his belief that the jury determined the verdict based on availability

of the benefit of the clergy:

       Ryder sometimes found time to jot down a little of what he was telling the jury.
       John Taplin was tried before Ryder in October 1754 on an indictment charging theft
       from a dwelling house of a watch, valued at forty shillings, and of more than twenty
       guineas in money. The [Old Bailey] report of the outcome is as curt as possible,
       “Guilty 39s.,” meaning that the jury convicted him but determined the combined
       value of what was stolen to be thirty-nine shillings (less than two guineas, hence
       well below the value charged in the indictment). Ryder’s notes explain why. “The
       jury found him guilty to the value of 39s., which they did after I told them that 40s.
       was necessary to make him guilty of felony that was without benefit of clergy. It
       is by Act of 12 Ann.” Ryder thus records his own role in guiding the jury’s
       prerogative of ‘valuing’ the loot. Because the statute of 1713 to which Ryder refers
       withdrew so-called benefit of clergy from thefts of forty shillings’ value or more
       when committed in a dwelling house, it foreclosed the primary ground upon which
       a convict could escape the death penalty for such an offense. The convention of
       the day, immortalized in Blackstone’s phrase as the jury’s “pious perjury,” was that
       the jury could “downvalue” the goods, in this instance to thirty-nine shillings, in
       order to consign the convict to the lesser sanction of transportation for seven years.

John H. Langbein, Shaping the Eighteenth-Century Criminal Trial: A View from the Ryder

Sources, 50 U. Chi. L. Rev. 1, 22 (1983)(footnotes omitted)(“Ryder Sources”). Professor John H.

Langbein, Sterling Professor of Law and Legal History at Yale Law School, concludes from




       7
       Old Bailey was London, England’s central criminal court from 1674 to 1913. See The
Proceedings of the Old Bailey, https://www.oldbaileyonline.org// (last visited Oct. 9, 2018).
                                               - 29 -
Ryder’s notebook chronicling many of his trials during his tenure on the Old Bailey bench that the

paramount, if not only, purpose of the jury was to determine the sentence:

       Only a small fraction of eighteenth-century criminal trials were genuinely contested
       inquiries into guilt or innocence. In most cases the accused had been caught in the
       act or otherwise possessed no credible defense. To the extent that trial had a
       function in such cases beyond formalizing the inevitable conclusion of guilt, it was
       to decide the sanction. These trials were sentencing proceedings. The main object
       of the defense was to present the jury with a view of the circumstances of the crime
       and the offender that would motivate it to return a verdict within the privilege of
       clergy, in order to reduce the sanction from death to transportation, or to lower the
       offense from grand to petty larceny, which ordinarily reduced the sanction from
       transportation to whipping. . . .

       The jury not only decided guilt, but it chose the sanction through its manipulation
       of the partial verdict. Since guilt was typically although not inevitably a forgone
       conclusion in many (perhaps most) cases, sentence is what was at stake when these
       cases were “contested.”

Ryder Sources, supra, at 41, 55 (footnotes omitted). Professor Langbein notes that, in Ryder’s two

years on the bench at Old Bailey, although he tried over one-hundred and seventy-one cases, there

were only sixteen different crimes with which the defendants were charged. See Langbein, supra,

at 42. Professor Langbein, in addition to reviewing Ryder’s notebook, also reviewed a group of

reports called the Old Bailey Session Papers (“OBSP”) from the 1670s to the 1730s, concluding:

       [T]he jury of that time had a large role in what we think of as sentencing, that is, in
       determining the sanction. In a significant fraction of the cases that went to trial, the
       real issue was whether the jury would choose to exercise its power to “value” stolen
       goods in ways that would affect the applicable sanction. It was understood that the
       value that the jury assigned was fictional, and that the jury was in truth deciding
       whether to rescue the culprit from the ordinary sanctions of transportation and death
       by so characterizing the crime that only a lesser sanction could be invoked. If the
       goods were valued below 12 pence (in practice the Old Bailey juries used the figure
       of 10 pence), the crime became petty larceny, hence a misdemeanor, and the convict
       escaped with a whipping or a short jail term. Under certain circumstances the jury
       could, by valuing goods below other monetary ceilings, bring the culprit under the
       rubric of benefit-of-clergy, for which the sanction was branding in the thumb. The
       decision between finding an accused guilty of murder or manslaughter, which also
       belonged to the jury, can be seen as the choice between capital punishment and
       branding. It could be argued that in all these situations the jury was in reality
       discharging a sentencing function, and even today we expect sentencing officers to

                                                - 30 -
       consult past conviction evidence. But we have seen that the OBSP show that the
       juries were using past conviction evidence to determine guilt, and with no constraint
       from the bench.

John H. Langbein, The Criminal Trial Before the Lawyers, 45 U. Chi. L. Rev. 263, 303-04

(1978)(footnotes omitted).

       In United States v. Battiste, the case in which Justice Story first intimated that it was the

jury’s duty pursuant to the Sixth Amendment to follow the law as the judge provides it to the jury,

the judge read to the jury the indictment, which included the mandatory sentence for conviction.

See 24 F. Cas. at 1044. The indictment included the statutory language for the law under which

the defendant was convicted, providing in relevant part: “[I]f any citizen . . . shall land . . . on any

foreign shore, [and] seize any negro or mulatto . . . with intent to make such negro or mulatto a

slave . . . such citizen or person shall be adjudged a pirate, and on conviction thereof . . . shall

suffer death.” 24 F. Cas. at 1044.

       2.      Jury Knowledge of Sentencing Ramifications in Modern Times.

       “It is well established that, when a jury has no sentencing function, it should be admonished

to ‘reach its verdict without regard to what sentence might be imposed.’” Shannon v. United

States, 512 U.S. at 579 (quoting Rogers v. United States, 422 U.S. at 40). The Supreme Court

explains that its reasoning is to avoid confusion and keep separate the jury’s factfinding role from

the judge’s role in determining the sentence the law requires:

       The principle that juries are not to consider the consequences of their verdicts is a
       reflection of the basic division of labor in our legal system between judge and jury.
       The jury’s function is to find the facts and to decide whether, on those facts, the
       defendant is guilty of the crime charged. The judge, by contrast, imposes sentence
       on the defendant after the jury has arrived at a guilty verdict. Information regarding
       the consequences of a verdict is therefore irrelevant to the jury’s task. Moreover,
       providing jurors sentencing information invites them to ponder matters that are not
       within their province, distracts them from their factfinding responsibilities, and
       creates a strong possibility of confusion.



                                                 - 31 -
Shannon v. United States, 512 U.S. at 579. In support of this proposition, the Supreme Court cites

to Rogers v. United States, in which the Supreme Court held that the district court erred when,

without notice to the defendant and out of the defendant’s presence, it answered in the affirmative

a communication which the jurors sent during their deliberations inquiring whether the court would

accept a verdict of guilty as charged “with extreme mercy of the Court.” 422 U.S. at 37, 40. The

Supreme Court concluded that the district court’s statements to the jurors irreparably prejudiced

the defendant, reasoning that the court’s statements might have induced a verdict that the jury

would not otherwise have reached:

       The fact that the jury, which had been deliberating for almost two hours without
       reaching a verdict, returned a verdict of “guilty with extreme mercy” within five
       minutes “after being told unconditionally and unequivocally that it could
       recommend leniency,” strongly suggests that the trial judge’s response may have
       induced unanimity by giving members of the jury who had previously hesitated
       about reaching a guilty verdict the impression that the recommendation might be
       an acceptable compromise.

Rogers v. United States, 422 U.S. at 40 (internal citations omitted)(quoting United States v. Glick,

463 F.2d 491, 495 (2d Cir. 1972)).

       The Tenth Circuit has stated: “The authorities are unequivocal in holding that presenting

information to the jury about possible sentencing is prejudicial. Breach of this standard has often

been grounds for reversal.” United States v. Greer, 620 F.2d 1383, 1384 (10th Cir. 1980). The

Tenth Circuit has held specifically that an instruction on possible minimum sentences is not

required absent a jury’s required participation in sentencing and that a district court has no

discretion to instruct the jury on sentencing ramifications. See United States v. Parrish, 925 F.2d

1293, 1299 (10th Cir. 1991)(“We hold a jury instruction about mandatory minimum sentences was

properly omitted because the offenses do not specifically require jury participation in

sentencing.”);   United   States   v.   Gehringer,      385   F.   App’x   830,   834   (10th   Cir.

2010)(unpublished)(“In light of established Tenth Circuit and Supreme Court authorities, the
                                               - 32 -
district court had no discretion to instruct the jury on the sentencing penalties, and therefore did

not abuse its discretion in denying the defendant’s request.”).

        The Court decided this issue in United States v. Courtney, 960 F. Supp. 2d at 1200. The

Court recognized that the Supreme Court and the Tenth Circuit precedent pre-determined the issue,

yet the Court provided discussion regarding its conclusion that the precedent has eroded the Sixth

Amendment right to a jury trial.

        The Court concludes that, Supreme Court and especially Tenth Circuit precedent
        allowing the jury to know about sentencing ramifications only if its participation in
        sentencing is required, and precedent preventing the jury from learning about its
        nullification right, are inconsistent with trial practices at the Founders' time, and
        that these practices have eroded the Sixth Amendment jury trial right as the Framers
        understood that right. Nevertheless, because, as a district court, the Court must
        faithfully apply controlling Supreme Court and Tenth Circuit precedent, the Court
        will deny Courtney’s motion to instruct the jury with information implying that it
        has the ability to depart from its duty to follow the Court's instructions on the law.

960 F. Supp. 2d at 1154. The Court in that case concluded that: (i) “Although the Common-Law

Jury was Informed About Sentencing Ramifications, Under Controlling Precedent, the Court Can

Inform the Jury of the Possible Penalties Only If a Statute Requires the Jury’s Participation In

Sentencing”; (ii) “The Sixth Amendment Jury Trial Right, as the Supreme Court and Tenth Circuit

Currently Construe It, Does Not Include the Jury’s Right to be Informed of Its Right to Jury

Nullification”; and (iii)

        Because the Supreme Court’s and Tenth Circuit’s Interpretations of the Sixth
        Amendment Jury Trial Right Do Not Allow for the Court to Provide the Jurors
        Instructions About Sentencing Ramifications or Jury Nullification, the Court Will
        Follow Tenth Circuit Precedent and Will Deny [Defendant’s] Request to Instruct
        the Jury About the Sentencing Guidelines Advisory Sentencing Provisions and
        About the Jury’s Nullification Power.




                                                - 33 -
960 F. Supp. 2d. at 1179-98.8 The Tenth Circuit upheld the decision to not instruct the jury

regarding its power to nullify, but it reversed on other grounds.

       On appeal, Courtney argues that (1) the forfeiture order must be reduced by the
       amount the lenders received from the properties through mortgage payments and
       the sale of the properties, and (2) he should have been allowed to inform the jury
       of the possible sentence and its power to acquit him if they believed the conviction
       would be unjust. Our jurisdiction arises under 28 U.S.C. § 1291 and 18 U.S.C.
       § 3742(a), and we reverse on the first argument and affirm on the second.

United States v. Courtney, 816 F.3d at 682. Since United States v. Courtney, the Court has issued

opinions conforming with United States v. Courtney’s holding that controlling Supreme Court and

Tenth Circuit precedent do not permit the Court to allow a jury to hear information regarding

sentencing ramifications. See, e.g., United States v. Edwards, 266 F. Supp. 3d at 1292 (concluding

that Supreme Court and Tenth Circuit precedent allow the jury to know about sentencing

ramifications only if its participation in sentencing is required).

                                             ANALYSIS

       The Court concludes that the common-law jury knew about the sentencing ramifications

and used that knowledge in reaching the verdict. The courts’ practice today is inconsistent with

the jury trial right as the Framers understood that right, because withholding knowledge about the

sentencing ramifications of a jury verdict from contemporary juries leaves jurors without

knowledge that, at the Framers’ time, would have been important in reaching the verdict. The

Court concludes that courts at the Founders’ time instructed the jury about its nullification power,

because courts instructed the jury that its role included ultimately determining both the fact and

the law. Additionally, defense counsel at the Founders’ time were permitted to argue openly to

the jury that it should exercise its nullification power. The Court therefore concludes that the



       8
           The capitalization is because these were the Court’s headings for these three sections.


                                                 - 34 -
Supreme Court’s and Tenth Circuit’s requirements to keep out any mention of the jury’s ability to

nullify and to prevent any lawyer from mentioning to the jury that it can mitigate or nullify its

verdict, is inconsistent with the Framers’ intent in preserving the jury trial right in the Sixth

Amendment. Nevertheless, because, as a district court, the Court must faithfully apply controlling

Supreme Court and Tenth Circuit precedent, the Court will deny the Motion.

I.      THE SIXTH AMENDMENT JURY TRIAL RIGHT, AS THE SUPREME COURT
        AND TENTH CIRCUIT CONSTRUE IT, DOES NOT INCLUDE THE JURY’S
        RIGHT TO BE INFORMED OF ITS RIGHT TO JURY NULLIFICATION.

        Young asserts that Sixth Amendment jurisprudence requires a return to the historical jury,

and that the Framers intended to secure in the Sixth Amendment the right to a jury that had the

knowledge and ability to practice nullification. See Motion at 2. The Court concludes that the

Sixth Amendment jury trial right, as the Supreme Court and Tenth Circuit currently construe it,

does not permit the Court to allow the jury to hear any discussion related to sentencing,

nullification, or to the United States Sentencing Guidelines. Accordingly, the Court will deny the

Motion and prohibit Young from instructing, arguing, or introducing evidence related to

nullification.

        A.       AT THE FOUNDERS’ TIME, THE COMMON-LAW JURY’S ABILITY TO
                 FIND THE LAW AS WELL AS THE FACTS INCLUDED THE RIGHT TO
                 JURY NULLIFICATION.

        As Judge Weinstein notes in United States v. Polizzi: “It was then understood that the jury

had the power to refuse to convict even if the facts and law indicated guilt. In later years this

fundamental power of the jury -- and the right of the accused -- has been termed the power to

nullify.” 549 F. Supp. 2d at 405 (internal quotation marks omitted). Judge Weinstein concludes

that “[t]he negative connotations of this characterization of the jury’s power and responsibility

ignore history and the meaning of the Sixth Amendment.” 549 F. Supp. 2d at 405. The history to



                                              - 35 -
which Judge Weinstein refers is the dual roles that the common-law jury played at the Founders’

time: its primary role was as factfinder, but its secondary role was to also find the law, often by

acquitting if the jury found the law unjust. See I. Horowitz, supra, at 427 (“While the fact-finder

role of the jury is the judicially preferred model of jury functioning, a second, less accepted, but

nevertheless viable role of the jury is a purveyor of ‘commonsense justice,’ the application of a

rough and ready sense of what is just and what is not.”).

       The jury’s nullification power was well-known and used during the Founders’ time, as

common-law juries during the seventeenth and eighteenth century saw the development of the

jury’s power to acquit against the facts, or, as it was referenced in the time, to find the law in

addition to the facts. See United States v. Courtney, 960 F. Supp. 2d at 1189-90. In the late-

seventeenth century, Edward Bushell, who had been imprisoned for his role in acquitting -- against

the court’s direction to convict -- two Quakers of the offenses of unlawful assembly and breaching

the peace resulting from their preaching, petitioned for a writ of habeas corpus. See United States

v. Polizzi, 549 U.S. at 405; C. Conrad, supra, at 24. When the judge instructed the jury about the

facts which the prosecution needed to prove to convict, the judge instructed the jury that the

prosecution had proved those facts and instructed the jury it was their job to find as fact that the

defendants had committed the crimes. See C. Conrad, supra, at 26 (quoting The Tryal of Wm.

Penn and Wm. Mead for Causing a Tumult . . . , How. St. Tr. at 6:951 (1670)). When the jury

refused to convict, and Bushell was imprisoned for his failure thereafter to pay a fine, the

Honorable John Vaughn, then-Chief Justice of the Court of Common Pleas, held that to require a

jury to find guilt because the court believed that all elements of the law were proven is to make

the use of a jury useless. See C. Conrad, supra, at 27. As one scholar notes, Chief Justice Vaughn’s

decision “ushered in . . . ‘the heroic age of the English jury,’ during which ‘trial by jury emerged



                                               - 36 -
as the principle defense of English liberties,’” C. Conrad, supra, at 28 (quoting J. M. Beattie,

London Juries in the 1690’s 214, in J. S. Cockburn & Thomas A. Green, eds., Twelve Good Men

and True (1988)), and which influenced the common-law jury to the point that, at the Founders’

time, “jury [nullification] [w]as an accepted part of the American law for the next several

generations,” C. Conrad, supra, at 32.

       Jury nullification as part of the Framers’ conception of the common-law jury can be seen

from Chief Justice John Day’s instruction to the jury in the 1794 Supreme Court case, Georgia v.

Brailsford, in which he charged the jury about its dual role as both finder of fact and law, stating

that the jury had “a right to take upon yourselves to judge of both, and to determine the law as well

as the fact in controversy.” 3 U.S. at 4. Moreover, an example of the jury’s secondary role as

finder of the law is played out in the case of People v. Croswell, wherein Mr. Hamilton was the

defense attorney arguing for the increased jury role as finder of the law. See United States v.

Courtney, 960 F. Supp. 2d at 1190. Although the case was tried in a state court, the majority

opinion was joined by a future Associate Justice of the Supreme Court, the Honorable Smith

Thompson, and noted that “[t]he law and fact are so involved, that the jury are under an

indispensable necessity to decide both . . . .” People v. Croswell, 3 Johns. Cas. at 367.

       The Supreme Court in its recent sentencing opinions has not only discussed that the Sixth

Amendment jury trial right guarantees the “historical foundation” of the jury as “guard[ing] against

a spirit of oppression and tyranny on the part of rulers, and as the great bulwark of our civil and

political liberties,” Booker, 543 U.S. at 239 (internal quotations and alterations omitted)(quoting

Apprendi v. New Jersey, 530 U.S. at 477), but has specifically pointed out the jury’s nullification

power at common law. The Supreme Court referenced the jury’s power to find against the facts

that the evidence establishes in both Apprendi v. New Jersey and Jones v. United States, noting



                                               - 37 -
that “juries devised extralegal ways of avoiding jury verdicts . . . .” Apprendi v. New Jersey, 530

U.S. at 479 n.5. In Jones v. United States, the Supreme Court similarly noted that “[t]his power to

thwart Parliament and Crown took the form . . . of flat-out acquittals in the face of guilt . . . .” 526

U.S. at 245 (quoting 4 W. Blackstone, supra, at 238-39). The authorities suggest that the common-

law jury at the Founders’ time had the ability to nullify by acquitting the defendant against the

facts that the evidence establishes at trial, or -- as it was referred to at the time -- to determine the

law.

        The Court concludes that there is, therefore, a tension between the historical authority about

the common-law jury’s role and the Supreme Court’s finding in Sparf v. United States “that the

law in England at the date of our separation from that country . . . falls far short of the contention

that the jury, in applying the law to the facts, may rightfully refuse to act upon the principles of

law announced by the court.” 156 U.S. at 90. Justice Harlan’s inclusion of the word “rightfully”

before “refuse” leaves this statement open to interpretation that, although the nullification power

was part of the common-law jury’s role, it was nevertheless wrongful to exercise it. Such an

argument is, however, irreconcilable with the recent Supreme Court decisions’ recognition of the

crucial importance of the common-law jury’s mitigation power to the Sixth Amendment’s

preservation of the jury trial right.

        B.      THE COMMON-LAW JURY’S NULLIFICATION ROLE INCLUDES THE
                RIGHT TO BE INSTRUCTED ABOUT ITS NULLIFICATION RIGHT.

        The Court agrees with Young that the common-law jury exercised its role as “the

conscience of the community” by nullifying “severe sentencing laws,” Motion at 5, because the

historical record suggests that the common-law jury not only used its nullification power, but also

that jury nullification was a well-known, common jury power to guard against what it saw as unjust

laws, see United States v. Courtney, 960 F. Supp. 2d at 1191. The historical background also

                                                 - 38 -
suggests that juries at the Framers’ time did not have to be provided instruction about their ability

to nullify. See United States v. Courtney, 960 F. Supp. 2d at 1191. The frequency with which

juries mitigated the verdict or acquitted a guilty defendant, because they saw the law as unjust,

suggests that jurors knew about their ability to nullify without any information from the courts

about that ability and that this nullification power was essential “to ensure their control in the

judiciary.” Blakely v. Washington, 542 U.S. at 305. Nevertheless, courts at the Founders’ time,

including the Supreme Court in 1794, instructed juries that it was their right to be the ultimate

judge of both the facts and the law. See United States v. Courtney, 960 F. Supp. 2d at 1191.

       The caselaw from the Framers’ era discussing whether courts should instruct juries about

their ability to determine the law in libel cases, on the one hand, does not necessarily lend support

to the position that courts should inform juries about the ability to nullify the verdict, because,

given the special verdict form provided to juries at this time, libel cases may be seen as unique.

See United States v. Courtney, 960 F. Supp. 2d at 1191. Although Mr. Hamilton in People v.

Croswell used broad and sweeping language to advocate for the jury’s role to decide the law in

addition to the facts -- and thus to allow them to nullify if they believed the defendant had factually

committed the crime -- Mr. Hamilton was arguing that it was unconstitutional to take away the

jury’s power to find that the defendant had the required intent for libel. See United States v.

Courtney, 960 F. Supp. 2d at 1191. In essence, he was arguing for the jury’s power to reach a

verdict, because all that the district court allowed the jury to return in People v. Croswell was a

special verdict, limited only to finding whether there was publication and whether the statement’s

inference was true. See 3 Johns. Cas. at 342. Even though Justice Kent’s language in People v.

Croswell is, therefore, subject to, and often cited for, a reading that it embraces the jury’s role as

being able to disregard the law given to them by the court as “the jury are under an indispensible



                                                - 39 -
necessity to decide both [the law and the fact],” 3 Johns. Cas. at 366, the court’s otherwise

unsurprising conclusion is that, in a libel case, “the jury have a right to judge . . . whether it be a

libel or not . . . in short, . . . ‘the whole matter put in issue . . . .’” 3 Johns. Cas. at 376-77.

        The Founders nevertheless believed it proper for the court to instruct the jury on the law.

In People v. Croswell, while Justice Kent writes that the jury should decide the whole of the matter,

he still notes that it is the court’s duty to instruct the jury about the law: “[A]s in other criminal

cases, it is the duty of the court, ‘according to their discretion, to give their opinion and direction

to the jury on the matter in issue,’ and it is the duty of the jury to receive the same with respectful

deference and attention . . . .” 3 Johns. Cas. at 377. Justice Kent did not hold that the court had

the affirmative obligation to instruct the jury that it was to find the facts as well as the law but held

merely that it was error to deny the jury the ability to exercise its power to, at that time, do both in

reaching the ultimate conclusion of guilt or innocence. People v. Croswell appears, therefore, to

go only as far as to recognize the longstanding proposition that the jury has the power to nullify,

or to decide the ultimate issue of guilt, regardless whether the evidence establishes guilt, but does

not stand for the proposition that the defendant has the right to demand instruction from the court

about the jury’s ability to exercise its nullification power. Rather, it falls in line with Justice

Harlan’s conclusion about the common-law jury’s role that he articulated in Sparf v. United States:

        [T]he general common-law rule in criminal cases . . . [is that it is] the right of the
        court to decide the law, and the duty of the jury to apply the law thus given to the
        facts, subject to the condition, inseparable from the jury system, that the jury, by a
        general verdict, of necessity determined in the particular case both law and fact, as
        compounded in the issue submitted to them.

156 U.S. at 98.

        Regardless whether libel cases are viewed as unique, however, the historical authority

shows that the Founders viewed the jury’s role to return a verdict based on its conscience,



                                                   - 40 -
notwithstanding the court’s instructions about the law. See United States v. Courtney, 960 F. Supp.

2d at 1192. To say that libel cases are unique cannot account for Chief Justice Day’s charge to the

jury in Georgia v. Brailsford -- not a libel case -- “that by the same law, which recognizes th[e]

reasonable distribution of jurisdiction, you have nevertheless a right to take upon yourselves to

judge of both, and to determine the law as well as the fact in controversy.” 3 U.S. at 4. Rather,

dictionaries at the Founders’ time included in the definition of jury: “Juries are . . . not finable for

giving their verdict contrary to the evidence, or against the direction of the court . . . and they may

not only find things of their own knowledge, but they go according to their conscience.” Jacob’s

Law Dictionary (1782)(quoted in C. Conrad, supra, at 46-47). The historical sources show,

therefore, that not only did the definition of “jury” as written in the Constitution at the Founders’

time include the nullification power, but the authority also shows that the Supreme Court was

candid with the jury about its “right to take upon yourselves to judge . . . both . . . the law as well

as the fact in controversy.” Georgia v. Brailsford, 3 U.S. at 4 (emphasis added). Contra Crease v.

McKune, 189 F.3d at 1194 (“[T]he power of juries to ‘nullify’ or exercise a power of lenity is just

that -- a power; it is by no means a right or something that a judge should encourage or permit if

it is within authority to prevent.” (internal quotation marks omitted)(quoting United States v.

Thomas, 116 F.3d at 615)).

        C.     CONTEMPORARY COURTS’ WITHHOLDING FROM THE JURY
               INFORMATION ABOUT ITS MITIGATION OR NULLIFICATION
               RIGHT HAS LESSENED THE JURY’S CONTROL IN JUDICIAL
               PROCEEDINGS AND ERODED THE COMMON-LAW JURY’S ROLE.

        The Supreme Court has stated that not all changes to the jury’s role implicate the Sixth

Amendment: “We do not suggest that trial practices cannot change in the course of centuries and

still remain true to the principles that emerged from the Framers’ fears ‘that the jury right could be

lost not only by gross denial, but by erosion.’” Apprendi v. New Jersey, 530 U.S. at 483 (quoting

                                                 - 41 -
Jones v. United States, 526 U.S. at 247-48). The question for the Court to decide is whether the

judicial exertion of power has changed trial practices to the point where the jury trial right has been

unconstitutionally eroded or denied. Requiring courts to keep information about the mitigation or

nullification power from the jury has not wholly taken away a defendant’s jury trial right. Given

that: (i) the Founders contemplated the jury’s role to include its right to be the ultimate decider of

the law; and (ii) the mitigation power played such a large role in the common-law jury’s resolution

of a case, however, the contemporary judicially created requirement to keep all information from

the jury about its “power” to nullify is inconsistent with the Sixth Amendment jury trial right at

the Founders’ time.

        The Supreme Court has noted that “the Sixth Amendment by its terms is not a limitation

on judicial power, but a reservation of jury power. It limits judicial power only to the extent that

the claimed judicial power infringes on the province of the jury.” Blakely v. Washington, 542

U.S. at 308. Even though an organic change leading to the courts’ omissions of any information

about the jury’s nullification would perhaps not be sufficient to find a judicial exertion of power,

such a small evolution is not what occurred. Sparf v. United States and its progeny effectively

took away, by the exertion of judicial power, any possibility that the jury might be informed about

its role including its nullification or mitigation power. The Supreme Court’s decision in Sparf v.

United States, which established that it is correct for courts to instruct the jury that the law is the

court’s determination to make and solely in its province, and that it is the jury’s duty to apply the

law as given, is inconsistent with the practices of the Supreme Court in Georgia v. Brailsford and

of the New York Supreme Court in People v. Croswell. To stake out the position that the law is

solely the court’s province and that it is the jury’s duty to apply the law as the Court gives it to the

jury is at tension with the Supreme Court’s direction that it is the jurors’ “right to take upon



                                                 - 42 -
yourselves to judge . . . both . . . the law as well as the fact in controversy,” Georgia v. Brailsford,

3 U.S. at 4 (emphasis added), and that, when, in the jurors’ eyes, “the law arising in the case is

different from that which the court advances,” the jurors are “bound by their oaths, by their duty

to their creator and themselves, to pronounce according to their own convictions,” rather than

according to the dictates of the law, People v. Croswell, 3 Johns. Cas. at 355-56. The question

thus becomes whether this judicial power infringes on the jury’s province.

        Like the modern-day jury’s lack of knowledge about sentencing information, it may be that

any lack of the jury’s knowledge about its nullification power does not implicate the Sixth

Amendment’s jury trial right, because even if the jurors’ knowledge about nullification has

receded, the jury’s power to nullify still exists to the same extent that it did in the Founders’ time.

See United States v. Courtney, 960 F. Supp. 2d at 1193-94. As the Honorable Judge Learned

Hand, United States Circuit Judge for the Second Circuit, observed in Steckler v. United States, 7

F.2d 59 (2d Cir. 1925), however inconsistent jury nullification may be with the jury’s role as

factfinder and duty to apply the law as given to its findings of fact, the jury retains this nullification

power and exercises this power when the jury sees fit to do so regardless whether the court informs

the jury about the power:

        The most that can be said in such cases is that the verdict shows that either in the
        acquittal or the conviction the jury did not speak their real conclusions, but that
        does not show that they were not convinced of the defendant’s guilt. We interpret
        the acquittal as no more than their assumption of a power which they had no right
        to exercise, but to which they were disposed through lenity.

7 F.2d at 60.

        The Supreme Court and especially the Tenth Circuit have also concluded that this change

in practice -- affirmatively to instruct the jury to follow the law which the district court gives to

it -- has not unconstitutionally eroded the jury’s role from the Founders’ conception of that role.



                                                  - 43 -
This conclusion finds support in the policy considerations which Justice Harlan noted in Sparf v.

United States. Justice Harlan noted that many of the concerns present in England and the colonies

in the Framers’ era about the injustice that stems from judges as arms of the oppressive state

dissipated with the requirements in the United States that judges give their opinions publicly,

explain the reasoning behind their opinions, and the repercussion of impeachment guaranteed in

the United States Constitution:

       As long as the judges of the United States are obliged to express their opinions
       publicly, to give their reasons for them when called upon in the usual mode, and to
       stand responsible for them, not only to public opinion, but to a court of
       impeachment, I can apprehend very little danger of the laws being wrested to the
       purposes of injustice.

156 U.S. at 107 (quoting United States v. Morris, 1 Curt. at 63). He reasoned, rather, that placing

the duty to expound the law in the courts and requiring the citizens to follow them furthers the

interests of justice by helping to ensure that laws which the democratic government enacts are

enforced regardless of their popularity:

       I do consider that this power and corresponding duty of the court authoritatively to
       declare the law is one of the highest safeguards of the citizen. The sole end of
       courts of justice is to enforce the laws uniformly and impartially, without respect
       of persons or times or the opinions of men. To enforce popular laws is easy. But
       when an unpopular cause is a just cause; when a law, unpopular in some locality,
       is to be enforced, -- there then comes the strain upon the administration of justice;
       and few unprejudiced men would hesitate as to where that strain would be most
       firmly borne.

Sparf v. United States, 156 U.S. at 107 (quoting United States v. Morris, 1 Curt. at 63). As Justice

Weinstein notes, Sparf v. United States produces a court system that can efficiently deal with the

realities of the organic evolution of the American legal system and the jury pool:

       Justice Harlan’s majority opinion was well designed to produce a more efficient
       court system calculated to deal with the growing complexity of the law; the much
       improved training and professionalism of bench and bar; a lay public increasingly
       out-of-touch with the law’s details; and a desire to provide predictable rules
       protecting our growing national industry and commerce.

                                               - 44 -
United States v. Polizzi, 549 F. Supp. 2d at 421. These courts have, therefore, been very clear

about what a trial court should do when asked to inform the jury about its nullification power or

to allow the lawyers to do so: “[N]either the court nor counsel should encourage jurors to violate

their oath.”    United States v. Gonzalez, 596 F.3d at 1237 (internal quotation marks

omitted)(quoting United States v. Trujillo, 714 F.2d at 106). See United States v. Gonzalez, 596

F.3d at 1237 (“[W]e disapprove of the encouragement of jury nullification.”).

       The Constitution was not designed, however, to be neat and efficient, but to protect

individual liberty against government despotism. See United States v. Courtney, 960 F. Supp. 2d

at 1195. That the jurors’ lack of knowledge stems at least in part from the judicial exertion of

power, and that the jury’s nullification power played an important role in criminal jury trials at the

Founders’ time, counsels in favor of finding this evolution unconstitutional. In Blakely v.

Washington, the State of Washington asserted that, although the jury did not find the aggravating

fact supporting the enhancement that the sentencing judge applied, and the sentencing range based

on the facts submitted to the jury corresponded with a 49 to 53-month range, the 90-month sentence

imposed was nevertheless constitutional, because the statutory maximum for the crime was ten

years, and the sentence imposed was under that statutory maximum. See 542 U.S. at 303. Justice

Scalia, then-Associate Justice of the Supreme Court, noted, however, that “[o]ur precedents make

clear that the ‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge may

impose solely on the basis of the facts reflected in the jury verdict,” 542 U.S. at 303 (emphasis

omitted), noting that, “[w]hen a judge inflicts punishment that the jury’s verdict alone does not

allow, the jury has not found all the facts ‘which the law makes essential to the punishment,’ and

the judge exceeds his proper authority,” 542 U.S. at 304 (citations omitted). Justice Scalia

explained that Apprendi v. New Jersey and its progeny are based on the commitment to the

                                                - 45 -
Framers’ intention in providing the Sixth Amendment jury trial right: the people’s ultimate control

of the judiciary.

        Our commitment to Apprendi in this context reflects not just respect for
        longstanding precedent, but the need to give intelligible content to the right of jury
        trial. That right is no mere procedural formality, but a fundamental reservation of
        power in our constitutional structure. Just as suffrage ensures the people’s ultimate
        control in the legislative and executive branches, jury trial is meant to ensure their
        control in the judiciary. See Letter XV by the Federal Farmer (Jan. 18, 1788),
        reprinted in 2 The Complete Anti–Federalist 315, 320 (H. Storing ed.
        1981)(describing the jury as “secur[ing] to the people at large, their just and rightful
        control in the judicial department”); John Adams, Diary Entry (Feb. 12, 1771),
        reprinted in 2 Works of John Adams 252, 253 (C. Adams ed. 1850)(“[T]he common
        people, should have as complete a control . . . in every judgment of a court of
        judicature” as in the legislature); Letter from Thomas Jefferson to the Abbe Arnoux
        (July 19, 1789), reprinted in 15 Papers of Thomas Jefferson 282, 283 (J. Boyd ed.
        1958)(“Were I called upon to decide whether the people had best be omitted in the
        Legislative or Judiciary department, I would say it is better to leave them out of the
        Legislative”); Jones v. United States, 526 U.S. 227, 244-48 . . . (1999). Apprendi
        carries out this design by ensuring that the judge’s authority to sentence derives
        wholly from the jury’s verdict. Without that restriction, the jury would not exercise
        the control that the Framers intended.

Blakely v. Washington, 542 U.S. at 305-06. To take away the defendant’s ability to inform the

contemporary jury about its nullification power, which was central to the common-law jury’s role

in ensuring that the people kept “ultimate control . . . in the judiciary,” 542 U.S. at 306, effectively

takes away the modern jury’s ability to withhold a guilty verdict where it believes to do so is just.

This situation is particularly the case when a court instructs the jury that it must follow the court’s

instructions on the law and set aside any beliefs it may have about what the law should be. In such

a case, because the jury did “not exercise the control that the Framers intended,” the sentence that

the court subsequently imposes on the defendant does not “derive[] wholly from the jury’s

verdict,” as the Framers contemplated “jury,” and therefore violates the Framers’ intent in

preserving the jury trial right in the Sixth Amendment. Blakely v. Washington, 542 U.S. at 305-

06.



                                                 - 46 -
       Because the common-law jury at the Founders’ time was in control of the judiciary by

virtue of rendering the ultimate decision in its verdict, and because the courts at the time of the

Founders told the jury that the jury was the master of the law and of the facts, the Supreme Court’s

and the Tenth Circuit’s precedent that the trial court should not instruct the jury about nullification

is inconsistent with the Framers’ intention in adopting the Sixth Amendment jury trial right.

Moreover, the requirement that the court not allow the lawyers to encourage nullification is

inconsistent with the practice at the time of the Framers, as Mr. Hamilton’s conduct in People v.

Croswell exhibits. Even though it is messy to talk openly to the jury about jury nullification in the

modern American judicial system, the Constitution is not about efficiently convicting defendants.

The Court has made clear its belief that the jury has the power to put off the law as the Court gives

it and to convict according to the jury’s conscience.9 This power has been a long-standing bulwark

against the threat of judicial despotism and congressional tyranny, yet the Court is left no choice

but to deny the Motion. Despite the Supreme Court’s possible receptiveness to reconsider the

issue of jury nullification and the courts’ role in educating the jury of its power, the Supreme Court




       9
         The Court thinks that the most potent criticism of the Court’s position is that jury
nullification might be misused for racial reasons. For example, the fear may be that a white jury
might engage in jury nullification when there is a white defendant officer accused of killing an
African-American civilian. The Court would not take away jury nullification in these
circumstances, because a prosecutor might be under political pressure to bring a case, and more
importantly, because the jury more often has an African-American defendant on trial, and the jury
might want to take race into consideration in these circumstances. See Paul Butler, Racially Based
Jury Nullification: Black Power in the Criminal Justice System, 105 Yale L.J. 677, 715-18
(1995)(arguing that African-American jurors should sometimes vote to acquit in criminal cases
where African-American defendants are factually guilty, because the benefits of returning the
defendant to the community may outweigh the harms caused by incarceration). This country has
fought a civil war and engaged in a long struggle to attempt to rid itself of racial divide. The Court
could also live with the proposition that the court tell the jury that it cannot base jury nullification
on race. The jury could be told that race is an illegitimate factor. One might say that an instruction
might not be effective, but a court can never rule out all jury misconduct, and the Court’s
experience is that American juries work hard to follow the Court’s instructions.
                                                 - 47 -
has not directly ruled on the issue. The Court must defer, therefore, to the Supreme Court’s

guidance to district courts that, where a recent decision casts doubt about Supreme Court caselaw’s

precedential value, district courts must adhere to the established precedent until the Supreme Court

explicitly reconsiders it. See Hohn v. United States, 524 U.S 236, 252-53 (1998)(“[O]ur decisions

remain binding precedent until we see fit to reconsider them, regardless of whether subsequent

cases have raised doubts about their continued validity.”). See also United States v. Courtney, 960

F. Supp. 2d at 1199 (“Thus, although the recent Supreme Court case law discussing the Sixth

Amendment jury trial right calls into question the language in this instruction, the Court cannot

say that the Supreme Court has effectively ruled this instruction unconstitutional.”).

II.    THE COURT CONCLUDES THAT, ALTHOUGH THE COMMON-LAW JURY
       WAS INFORMED ABOUT SENTENCING RAMIFICATIONS, UNDER
       CONTROLLING PRECEDENT, THE COURT CAN INFORM THE JURY OF
       THE POSSIBLE PENALITIES ONLY IF A STATUTE REQUIRES THE JURY’S
       PARTICIPATION IN SENTENCING.

       Young asserts that the Framers believed the jury needed to have sentencing information to

perform its proper function, and notes that, historically, common law juries had sentencing

information that modern juries do not. See Motion at 8 (citing Sparf v. United States, 156 U.S. at

110-83; United States v. Dougherty, 473 F.2d at 1144; United States v. Polouizzi, 549 F. Supp. 2d

at 402-50). Although the United States did not respond to the Motion, in United States v. Baker,

342 F. Supp. 3d 1189 (D.N.M. 2018)(Browning, J.), the United States directed the Court to

Chapman v. United States, 443 F.2d at 920, for the proposition that a jury shall not be informed of

possible penalties unless a statute specifically requires its participation in determining punishment.

See United States v. Baker, 342 F. Supp. 3d at 1222. The Supreme Court has not expressly decided

whether this determination is unconstitutional, because it is inconsistent with the Framers’ intent

in adopting the Sixth Amendment, but Young argues that the Supreme Court has possibly



                                                - 48 -
implicitly rejected the proposition. See Motion at 2 (citing Booker, 543 U.S. at 404; Blakely v.

Washington, 542 U.S. at 296; Jones v. United States, 526 U.S. at 227). Regardless how the Court

interprets history, however, the Court, as a district court, is not free to say that Supreme Court

decisions have implicitly overruled Tenth Circuit opinions; that task is one for the Supreme Court

and the Tenth Circuit. The Court will deny the Motion’s request to permit Young to inform the

jury of its guilty verdict’s consequences. See Motion at 11.


       A.      HISTORICALLY AND AT THE FOUNDERS’ TIME, THE COMMON-
               LAW JURY KNEW THE RAMIFICATIONS OF ITS VERDICT.

       Changes in juror qualifications have resulted in a situation in which, at the time that the

Founders ratified the Sixth Amendment, the common-law juries were vastly different from our

contemporary juries. See United States v. Courtney, 960 F. Supp. 2d at 1180. Whereas Professor

Goebel notes that New York juries had a “high property qualification . . . , which rested upon the

presumed higher responsibility and intelligence of propertied persons,” courts today do not require

property ownership, let alone a high property value qualification, as a prerequisite for juror

qualification. New Mexico state courts do not get their jury pool from property ownership records,

but rather from the Department of Motor Vehicles, or, in the United States District Court for the

District of New Mexico, from the state of New Mexico’s voter registration list. See Misc. No. 08-

00004-40, Order Adopting Modified Jury Plan ¶ 4, at 2, filed December 2, 2008. Similarly,

whereas Judge Weinstein notes that colonial and British jurors at the Founders’ time “were from

the vicinage, were well-informed and self-confident property owners, and knew the essentials of

the local criminal law and its punishments,” United States v. Polizzi, 549 F. Supp. 2d at 406

(citations omitted), the jurors today do not have those same requirements and do not often have

those same qualities, see J. Goebel & T. Naughton, supra, at 603 (noting that “[t]he [New York]

Judicature Act of 1691 and 1692 also contained provisions that no man’s rights or property should
                                              - 49 -
be determined . . . unless the facts be found by verdict of twelve men of the

neighborhood.”(emphasis added)).       Although the jury pools contain only persons who are

registered to vote in a certain New Mexico county, or licensed to drive in the state, especially in a

large state like New Mexico with a smaller population density, jurors may not hail from within

what in the eighteenth century would have been considered the defendant’s vicinity.

       The twenty-first century American jury pool has less knowledge about the law than the

common-law jury pool of the Founders’ time. See United States v. Courtney, 960 F. Supp. 2d at

1180. As Professor Langbein notes in looking at Ryder’s personal notebook from 1754 to 1756,

in two years on the bench at the central criminal court in London, trying over 170 cases, there were

only sixteen laws with which a mid-eighteenth-century Londoner may have been charged, and

with which the freeholder jury pool would thus likely have been familiar. See Ryder Sources,

supra, at 42. In modern times, however, “[f]or decades, the task of counting the total number of

federal criminal laws” has been attempted by “lawyers, academics and government officials,”

largely without success: a 1982 United States Department of Justice study attempting to count the

number of federal criminal laws as part of an effort to persuade Congress to revise it, “produced

only an educated estimate: about 3,000 criminal offenses.” Gary Fields & John R. Emshwiller,

Many Failed Efforts to Count Nation’s Federal Laws, Wall St. J., July 23, 2011. Thus, while

Professor Abramson notes that jurors in the late-eighteenth century American colonies did not

“come to the jury with minute skill in the laws,” the local knowledge jurors would have possessed

included knowledge of the laws.        Abramson, supra at 32.       The same cannot be said for

contemporary juries in federal courts. The extent of colonial juries’ knowledge of the law is

exemplified by the 1702 trial of Nicholas Bayard, a New York mayor while under British rule,

who appealed his conviction on grounds that the trial was improper, because two of the jurors did



                                               - 50 -
not have their own independent knowledge of treason’s elements, “but were perswaded [sic] by

the foreman.” Goebel & Naughton, supra, at 603.

       At the time of the Sixth Amendment’s ratification, juries knew what the ramifications of a

guilty verdict would be, because of the limited sentences available. Importantly, of the sixteen

offenses at issue in the Old Bailey trials, only two of those sixteen laws were misdemeanors, while

the rest were felonies. Ryder Sources, supra, at 42. At that time, juries knew well the repercussions

of a guilty verdict for the fifteen felonies. See United States v. Courtney, 960 F. Supp. 2d at 1181.

Punishment for the first offense was the “benefit of the clergy,” which meant the judge would

choose between seven years’ banishment or immediate release with a branding on the thumb. See

United States v. Courtney, 960 F. Supp. 2d at 1181. Punishment for the second offense was death.

See Ryder Sources, supra, at 39. For misdemeanors, although the judge had more discretion, it

was almost invariably lashings. See Ryder Sources, supra, at 53. Juries at the Founders’ time

likely knew a substantial amount more about the law with which the defendant was charged and

almost certainly knew the repercussions of a guilty verdict.

       The Supreme Court, in its recent sentencing decisions discussing the Sixth Amendment

jury trial right as it existed at the Founders’ time, has similarly noted both the vicinity tenet and

that offenses were sanction-specific when the Sixth Amendment was ratified in 1791. See United

States v. Courtney, 960 F. Supp. 2d at 1181. In Blakely v. Washington, the Supreme Court noted

that a tenet of the Sixth Amendment jury trial right at the Founders’ time was “that the ‘truth of

every accusation’ against a defendant should afterwards be confirmed by unanimous suffrage of

twelve of his equals and neighbours . . . .” 542 U.S. at 301 (quoting 4 W. Blackstone, supra, at

343). The Supreme Court in Apprendi v. New Jersey recognized that, at least with respect to

felonious conduct, “the English trial judge of the later eighteenth century had very little explicit



                                               - 51 -
discretion in sentencing. The substantive criminal law tended to be sanction-specific; it prescribed

a particular sentence for each offense.” 530 U.S. at 479. Cf. 530 U.S. at 481 (noting that there

was a “19th-century shift in this country from statutes providing fixed-term sentences to those

providing judges discretion within a permissible range”). The Supreme Court has noted the very

limited sentences available to American judges at the Founders’ time and the nature of mandatory

sentencing in contrast to its recent sentencing opinions: “In the early days of the Republic, when

imprisonment had only recently emerged as an alternative to the death penalty, confinement in

public stocks, or whipping in the town square, the period of incarceration was generally prescribed

with specificity by the legislature. Each crime had its defined punishment.” United States v.

Grayson, 438 U.S. 41, 45 (1978).

       Even if the Court instructed modern-day juries that the crime with which the defendant in

the case is charged is a felony or a misdemeanor, given the multiple crimes with specific statutory

minimum and maximum sentences, those juries likely would not know the possible sentences the

defendants face if found guilty. Whereas the Supreme Court noted in Apprendi v. New Jersey that

the nineteenth century saw a shift from mandatory, definite sentences to a system in which the

court could impose a sentence at the court’s discretion, because courts today are not permitted to

inform the modern-day jury about the possible sentencing range flowing from the defendants’

guilty verdicts, and given the complexity of the United States Sentencing Guidelines, the modern-

day jury is likely without knowledge of the possible sentencing ramifications of their guilty verdict.

The Court, in its experience on the bench, has found that present-day jurors, beyond lacking

knowledge about sentencing ramifications for felonies or misdemeanors, often do not recognize

the difference between criminal and civil jury trials. Numerous times conducting voir dire, when

the Court inquired about a potential juror’s past experience on a civil or criminal jury trial, the



                                                - 52 -
juror’s answers show that what the juror believes was a criminal trial was actually civil and vice

versa. Judge Weinstein has similarly noted that the vast difference between late-eighteenth century

juries’ knowledge about criminal law and sentencing ramifications of guilty verdicts, and

contemporary juries’ knowledge, is not surprising given the vast difference in criminal law as it

then existed compared with the law today: “Criminal law then was much simpler than today, now

requiring tomes of highly abstruse, convoluted definitions and extraordinary combinations of

statutory prison maximums and minimums, fines, restitutions, forfeitures, probationary terms,

treatment for mental health and other problems in and out of prison, sentencing guidelines, case

law and local practice.” United States v. Polizzi, 549 F. Supp. 2d at 407. Considering the small

number of offenses in the late-seventeenth century and eighteenth century, and that there were

only two sanctions available for a felony conviction, support for withholding sentencing

information from the jury and the jury’s resulting lack of knowledge cannot be found in the

historical reality of the common-law jury known to the Founders at the time of the Sixth

Amendment’s ratification.

       B.      JURORS ON COMMON-LAW JURIES USED THEIR KNOWLEDGE OF
               THEIR VERDICT’S SENTENCING RAMIFICATIONS IN REACHING
               THEIR VERDICT.

       Juries at the Founders’ time not only knew about the sentencing ramifications of their

verdicts, but historical evidence shows that juries weighed heavily the defendant’s sentence in

reaching their verdicts. In looking at jury verdicts throughout the eighteenth century in colonial

New York, Professor Goebel concludes:

       The verdicts . . . are illustrative of one of the most important aspects of the jury’s
       prerogative -- the power to effect a mitigation in the severity of the law by verdicts
       which would let off an obvious offender with penalties less than the worst of the
       charges against him would make inevitable. This power was not confined to the
       selection of a relatively innocuous count on which to return a conviction, but
       extended, as indicated above, to a finding of an offense less in degree than that

                                               - 53 -
       charged in the indictment. The importance of this rule in the case of felonies was
       obvious, since it was possible thus for the defendant to pray clergy and escape the
       rigor of the otherwise inevitable judgment of life and limb.

J. Goebel & T. Naughton, supra, at 673 (footnotes omitted). The eighteenth-century jury in

England also consistently exercised its power to effect a mitigation of the defendant’s sentence.

Professor Langbein notes that “only a small fraction of eighteenth-century criminal trials were

genuinely contested inquiries into guilt or innocence . . . . To the extent that trial had a function

in such cases beyond formalizing the inevitable conclusion of guilt, it was to decide the sanction.

These trials were sentencing proceedings.” Ryder Sources, supra, at 41. Professor Langbein

provides the common example in which a jury found that the value of stolen goods was thirty-nine

shillings, because at a value of forty shillings, the defendant lost ability for application of the

benefit of the clergy and, thus, was necessarily sentenced to death. See Ryder Sources, supra, at

22 (“Ryder’s notes explain . . . ‘The jury found him guilty to value of 39s., which they did after I

told them that 40s. was necessary to make him guilty of felony that was without benefit of

clergy . . . in order to consign the convict to a lesser sanction of transportation for seven years.’”

(quoting Ryder Notebook at 11)).10



       10
            Professor Langbein explains:

       The judges of the three royal central courts served as trial judges at the Old Bailey
       in a rotation; two or three of them joined the Recorder of London, the permanent
       judge of the Old Bailey, for each sessions. In the 1750s the Chief Justice of King's
       Bench took his turns in April and October. Ryder sat at four sessions, October of
       1754, April and October of 1755, and April/May of 1756 (he died later that May).
       At these four sessions the Old Bailey conducted 171 felony trials. Ryder presided
       at about a quarter of them, forty-four trials, and his judge's notes survive for all
       forty-four. The original notes are contained in a single notebook, the property of
       the Earls of Harrowby (the peerage that, with some difficulty, was founded on
       Ryder's career). The notebook, together with other volumes of notes that Ryder
       made while conducting civil (nisi prius) cases, is now on deposit at Lincoln's Inn.
       Fortunately, all these shorthand judge's notes were transcribed in the 1970s and the

                                                - 54 -
       The Supreme Court has twice noted the common-law jury’s mitigation power stemming

from their knowledge of the repercussion of guilty verdicts. In Jones v. United States, the Supreme

Court noted that “competition developed between judge and jury,” and provided the jury’s

mitigation power as an example: “The potential or inevitable severity of sentences was indirectly

checked by juries’ assertions of a mitigating power when the circumstances of a prosecution

pointed to political abuse of the criminal process or endowed a criminal conviction with

particularly sanguinary consequences.” Jones v. United States, 526 U.S. at 245. In Apprendi v.

New Jersey, the Supreme Court again referenced this mitigation power, noting that, at the

Founders’ time:

       [J]uries devised extralegal ways of avoiding a guilty verdict, at least of the more
       severe form of the offense alleged, if the punishment associated with the offense
       seemed to them disproportionate to the seriousness of the conduct of the particular
       defendant. [Jones v. United States, 526 U.S.] at 245 . . . (“This power to thwart
       Parliament and Crown took the form not only of flat-out acquittals in the face of
       guilt but of what today we would call verdicts of guilty to lesser included offenses,
       manifestations of what Blackstone described as ‘pious perjury’ on the jurors’ part.
       4 Blackstone 238-239”).

Apprendi v. New Jersey, 530 U.S. at 480 n.5. It is thus clear that the Supreme Court’s conception




       typescript placed on deposit at Lincoln's Inn (and subsequently at the University of
       Chicago Law Library). The transcription is the work of K. L. Perrin, who rendered
       many other Ryder shorthand documents into typescript for the Harrowby
       muniments over a period of three decades until his death in 1981. The researcher
       who is prepared (as I have been) to rely upon the Perrin transcription does not need
       to master the shorthand.

       ....

       The transcriber renders the shorthand documents as ‘Law notes of Sir Dudley
       Ryder,’ and he numbers them Documents 12-17. The volume I am using, the Old
       Bailey notes, is Document 14, which he transcribes in 62 pages of single-spaced
       typescript. I cite this typescript hereafter as Ryder Notebook.

Ryder Sources, at 8-9 & n.19.
                                              - 55 -
of the common-law jury which the Sixth Amendment protects includes a jury with knowledge of

the sentences a guilty defendant faces and a jury that uses this knowledge to reach its verdict.

       It may be suggested that this recognition that there was knowledge germane to common-

law jurors, without more, does not clearly suggest that withholding knowledge about sentencing

ramifications is inconsistent with the Sixth Amendment’s jury trial right. If, for instance, a juror

at the Founders’ time knew the sentence that a guilty defendant faced only because there existed a

very limited number of laws and a much more limited class of potential sentences, the courts’

refusal today to institute a change to affirmatively provide to the jury this information does not

clearly violate the defendant’s Sixth Amendment right. It seems tenuous to argue that knowledge

lost because the jury pool has enlarged since the Sixth Amendment’s ratification or that knowledge

lost because the jurors in the jury pool are less educated about the criminal law, without any

affirmative conduct on the courts’ behalf -- and without more -- implicates the Sixth Amendment.

The Supreme Court has recognized that the Sixth Amendment “limits judicial power only to the

extent that the claimed judicial power infringes on the province of the jury,” Blakely v.

Washington, 542 U.S. at 308; a change resulting from the inclusion of a broader base of citizens

in the jury pool, or from an evolution of the jurors in the jury pool, without courts’ affirmative

exertion of power, may not implicate the Sixth Amendment jury trial right. On the other hand,

however, even if the jury’s lack of knowledge about the sentence that the defendant faces is

diminished, because the modern-day jury is left without information that appears to have been

important to the common-law jury’s verdict and its power to mitigate the defendant’s sentence,

the substance of the defendant’s Sixth Amendment jury trial right appears to have deteriorated

substantially. See Booker, 543 U.S. at 237 (stating that the Supreme Court’s holding that the

Sentencing Guidelines are unconstitutional if mandatory “is an answer not motivated by Sixth



                                               - 56 -
Amendment formalism, but by the need to preserve Sixth Amendment substance”). To be

consistent with what the Framers thought a jury was at the time of the Bill of Rights’ adoption, it

may no longer be defensible to keep the jury so ignorant of the verdict’s sentencing ramifications.

       C.          WITHHOLDING KNOWLEDGE ABOUT SENTENCING FROM THE
                   MODERN-DAY JURY LEAVES THE JURY WITHOUT KNOWLEDGE
                   THAT IT WOULD HAVE HAD AT THE FRAMERS’ TIME.

       Judicial power as it relates to sentencing in the modern criminal court system appears to

infringe on the Sixth Amendment’s reservation of jury power in two interrelated areas. The first

is that the Sentencing Guidelines have caused, at least in part, the modern-day jury’s ignorance of

the ramifications of a guilty verdict. Although, at the Framers’ time, judges had discretion

regarding sentences for misdemeanors -- largely between corporal punishment and banishment --

for felonies, judges until the nineteenth century had no discretion in relation to sentencing. See

Apprendi v. New Jersey, 530 U.S. at 481 (noting “the 19th-century shift in this country from

statutes providing fixed-term sentences to those providing judges with discretion within a

permissible range”); 530 U.S. at 482 (noting “[t]he historic link between verdict and judgment and

the consistent limitation on judges’ discretion to operate within the limits of the legal

penalties . . . .”); Ryder Sources, supra, at 41 (noting the mandatory sentences for felonies were

either transportation/banishment if the benefit of the clergy was available, or death if not, and, for

misdemeanors, was transportation or whipping). While Congress’ power to make law includes

“the power to fix the sentence for a federal crime,” Mistretta v. United States, 488 U.S. 361, 364

(1989), Congress’ creation of over 3,000 federal laws presents significant problems for jurors who

may wish to educate themselves about sentencing repercussions for certain criminal offenses, and

the federal Sentencing Guidelines have made self-education of potential sentences virtually

impossible. Although a juror may be educated about statutory minimums and maximums, a juror



                                                - 57 -
likely cannot educate him or herself about a defendant’s potential sentence, as the Guidelines take

into account the defendant’s circumstances, and the circumstances surrounding the crime, and,

after Booker, allow a judge to depart from a Guidelines sentence. The Sentencing Guidelines,

enacted pursuant to Congress’ power to make laws and to delegate that power, see Mistretta v.

United States, 488 U.S. at 361, therefore have necessarily eroded the jury’s ability to take into

consideration the potential sentence that the defendant faces and eroded its ability to use its

mitigation power, see Apprendi v. New Jersey, 530 U.S. at 483 (noting “the Framers’ fears ‘that

the jury right could be lost not only by gross denial, but by erosion’”(quoting Jones v. United

States, 526 U.S. at 247-48)).

       Second, even though the Sentencing Guidelines find some support in the judges’ discretion

at the Framers’ time to sentence within a prescribed range -- even if it applied only in the limited

situations of misdemeanors -- the prohibition on any mention to the jury of a guilty verdict’s

sentencing implications does not find the same support. Ryder, while on the bench at Old Bailey,

noted one particular situation in which the jury returned a guilty verdict finding that the defendant

stole goods worth thirty-nine shillings and credits the jury’s finding to the fact that the jurors found

that amount “after I told them that 40s. was necessary to make him guilty of felony that was without

benefit of clergy.” Ryder Sources, supra, at 22 (internal footnote omitted). Ryder in the 1750s

therefore, at least, was not required to keep information about the jury’s verdict’s sentencing

implications from the jury. Similarly, in United States v. Battiste, Justice Story in 1835 read to

the jury the statute pursuant to which the defendant was charged, which included the sentencing

ramification: “Death.” 24 F. Cas. at 1044. Judges therefore were not precluded from informing

juries about the verdict’s sentencing implications.




                                                 - 58 -
       D.      WHERE THE VERDICT DOES NOT ALTER THE MINIMUM AND/OR
               MAXIMUM SENTENCE IMPOSED ON THE DEFENDANT, THE COURT
               IS NOT FREE TO GIVE THE JURY SENTENCING INFORMATION.

       Neither Supreme Court nor Tenth Circuit precedent prohibit, wholesale, any mention of

possible sentences. See United States v. Courtney, 960 F. Supp. 2d at 1185. Rather, the modern-

day principle is limited to those situations in which “a jury has no sentencing function.” Shannon

v. United States, 512 U.S. at 579. The Supreme Court in Apprendi v. New Jersey held that “any

fact [other than a prior conviction] that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt,” 530 U.S.

at 490, and the jury is therefore required to participate in finding a fact that, by changing the

mandatory maximum, changes substantially the nature of the sentence. Similarly, in Jones v.

United States, the Supreme Court construed 18 U.S.C. § 2119 to constitute three separate offenses,

rather than one sentence with three factual considerations for sentencing, because it reasoned that,

to leave to a judge factual findings which would mean the difference between a sentence of up to

fifteen years, up to twenty-five years, or up to life, implicates the defendant’s Sixth Amendment

jury trial right. See United States v. Courtney, 960 F. Supp. 2d at 1185. On the one hand, the

Supreme Court’s constitutional requirement that a jury participate in factfinding where the fact is

necessary to a sentence with a substantially different punishment is analogous to the factual finding

required in the case which Ryder notes, where the jury was to determine whether the total value of

stolen goods was forty shillings or more, as a finding of forty shillings makes mandatory a death

sentence and precludes the possibility of the benefit of the clergy. See United States v. Courtney,

960 F. Supp. 2d at 1185. Similarly, whereas Justice Story in United States v. Battiste instructed

the jury by reading them the statute which included the punishment -- death, see United States v.

Courtney, 960 F. Supp. 2d at 1185 -- courts instruct contemporary juries if the death sentence is a



                                               - 59 -
possible punishment for their potential jury’s return of a guilty verdict, see United States v.

Courtney, 960 F. Supp. 2d at 1185. Moreover, it is possible that modern-day juries know whether

the return of a guilty verdict in a capital case -- such as first-degree murder -- in their jurisdiction

puts at issue a possible death sentence. On the other hand, in Ryder’s example, he appears not

only to have required the jury to find a fact upon which an enhanced sentence depends, but to have

gone further and instructed the jury specifically about the implications of finding the particular

fact. Ryder notes that “I told them that 40s. was necessary to make him guilty of felony that was

without benefit of clergy,” Ryder Sources, supra, at 22; by telling the jury that fact, he instructed

it specifically that the implications of the factual finding meant an increased maximum sentence,

or, rather, the preclusion of anything except for the maximum sentence, see United States v.

Courtney, 960 F. Supp. 2d at 1186. Even when a juror’s participation is required to enhance a

mandatory minimum sentence, modern-day courts do not instruct the jury on the sentencing

implications of the factual findings that they make. See United States v. Courtney, 960 F. Supp.

2d at 1186. In the case of drug-trafficking, for example, where the amount of the drugs in which

the defendant traffics determines the statutory maximum and minimum, the jury is not told, as

Ryder told the jury in another context, the line at which the possible relief from the death sentence

becomes impossible or that there is a line at which the statutory maximum and minimum sentence

changes. See United States v. Courtney, 960 F. Supp. 2d at 1186. Requiring courts to withhold

from jury instructions a guilty verdict’s ramifications therefore violates the defendant’s Sixth

Amendment jury trial right as the Founders thought of that right.

       Current Supreme Court and Tenth Circuit law makes clear, however, that withholding

sentencing information from juries not directly participating in sentencing does not

unconstitutionally invade the province of the jury. See United States v. Courtney, 960 F. Supp. 2d



                                                 - 60 -
at 1186. The Supreme Court, in the majority opinion that the Honorable John Paul Stevens, then-

Associate Justice of the Supreme Court of the United States, authored in Apprendi v. New Jersey,

recognizes that there are organic changes which take place in trial practices without violating the

Sixth Amendment: “We do not suggest that trial practices cannot change in the course of centuries

and still remain true to the principles that emerged from the Framers’ fears ‘that the jury right

could be lost only by gross denial, but by erosion.’” 530 U.S. at 483 (quoting Jones v. United

States, 526 U.S. at 247-48). The Supreme Court has thought that the evolution of courts’ practice

to prohibit instructions about sentencing ramifications where the jury’s factfinding does not

fundamentally affect the defendant’s sentencing ramifications to avoid “distract[ing] them from

their factfinding responsibilities, and creat[ing] a strong possibility of confusion,” Shannon v.

United States, 512 U.S. at 579, is such a constitutional change in trial practice. The Supreme

Court’s recent sentencing opinions, moreover, are susceptible to a narrow construction of the Sixth

Amendment’s jury trial right. The Supreme Court in Booker held that the Sentencing Guidelines’

mandatory nature is unconstitutional, because the Guidelines, in taking into consideration the

defendant’s relevant conduct, often produced a sentencing range higher than the mandatory

maximum allowed based on facts which the jury found. See United States v. Courtney, 960 F.

Supp. 2d at 1186. The Supreme Court construed the Sentencing Guidelines as advisory rather than

mandatory, because requiring a sentence imposed beyond the maximum sentence that the jury’s

verdict allowed violated the defendant’s Sixth Amendment jury trial right to “in a meaningful way

guarantee[] that the jury would still stand between the individual and the power of the government

under the new sentencing regime.” Booker, 543 U.S. at 237. The Supreme Court noted that this

construction “is an answer not motivated by Sixth Amendment formalism, but by the need to

preserve Sixth Amendment substance.” 543 U.S. at 237. In Apprendi v. New Jersey, the Supreme



                                              - 61 -
Court quoted its recognition in Jones v. United States that the Sixth Amendment’s substance, as

the Founders saw it, is its protection against substituting new methods of trial in place of the jury

trial:

         As we stated in Jones: “One contributor to the ratification debates, for example,
         commenting on the jury trial guarantee in Art. III, § 2, echoed Blackstone in
         warning of the need ‘to guard with the most jealous circumspection against the
         introduction of new, and arbitrary methods of trial, which, under a variety of
         plausible pretenses, may in time, imperceptibly undermine this best preservative of
         LIBERTY.’ A [New Hampshire] Farmer, No. 3, June 6, 1788, quoted in The
         Complete Bill of Rights 477 (N. Cogan ed. 1997).”

Apprendi v. New Jersey, 530 U.S. at 484 n.11 (emphasis added)(quoting Jones v. United States,

526 U.S. at 248). See Booker, 543 U.S. at 238-39 (“The Framers of the Constitution understood

the threat of ‘judicial despotism’ that could arise from ‘arbitrary punishments upon arbitrary

convictions’ without the benefit of a jury in criminal cases.” (quoting The Federalist No. 83 at 499

(C. Rossiter ed. 1961))). Whereas the Supreme Court has held that certain facts necessary to

imposing a greater mandatory maximum statutory sentence require jury participation in finding

those facts, substituting a court’s finding of those facts, especially where the standard of proof is

a preponderance of the evidence rather than beyond a reasonable doubt, would effectively

introduce a new method of trial. The Supreme Court’s recent sentencing decisions requiring jury

participation in this factfinding and precluding a court’s substitution of facts for the jury’s,

therefore, preserves the jury’s factfinding role as it existed at the Founders’ times. Presumably the

Supreme Court justifies the contemporary practice to withhold sentencing ramifications from the

jury at trial where its factfinding does not substantially affect the sentence imposed -- i.e., does not

affect the range in which the judge can exercise discretion -- does not effectively introduce a new

arbitrary method of trial as a substitute for a jury trial, but rather continues the practice of allowing

the judge to exercise discretion in sentencing. See Apprendi v. New Jersey, 530 U.S. at 482 n.9



                                                 - 62 -
(noting that, “[u]nder the common-law procedure, the court determines in each case what within

the limits of the law shall be the punishment -- the question being one of discretion” (emphasis in

original)(quoting 1 J. Bishop, Criminal Law §§ 933-34(1) (9th ed. 1923))). The Supreme Court in

Booker noted that, as Mr. Hamilton wrote in The Federalist No. 83, the Framers’ intent in ratifying

the Sixth Amendment was to protect from judicial despotism by mandating a jury trial in criminal

cases; the Supreme Court has apparently concluded that to withhold instruction about sentencing

ramifications from a jury whose facts do not affect the defendant’s possible mandatory maximum

sentence does not change that the criminal jury trial right is exercised, and fully protected and

satisfied, when the jury finds as fact whether the defendant committed the crime. Moreover, the

Supreme Court has apparently decided that, in a contemporary society in which Congress has

enacted over three thousand federal criminal laws and substituted mandatory criminal sentences

for the Sentencing Guidelines, the requirement to withhold jury instruction about possible

sentences stems from the concern that their knowledge of sentencing ramifications “distracts them

from their factfinding responsibilities, and creates a strong possibility of confusion,” Shannon v.

United States, 512 U.S. at 579, and that keeping the jurors ignorant preserves the defendant’s

criminal jury trial right.

        The Supreme Court’s conclusion that withholding sentencing information may help protect

the defendant’s Sixth Amendment jury trial right finds support in the Supreme Court’s decision in

Rogers v. United States, in which the Supreme Court held that the district court erred when it told

the jury that it would accept a guilty verdict “with extreme mercy of the Court.” 422 U.S. at 40.

The Supreme Court reasoned that the district court’s statements to the jurors irremedially

prejudiced the defendant, reasoning that the court’s statements might have induced a verdict that

the jury would not otherwise have reached:



                                              - 63 -
        The fact that the jury, which had been deliberating for almost two hours without
        reaching a verdict, returned a verdict of “guilty with extreme mercy” within five
        minutes “after being told unconditionally and unequivocally that it could
        recommend leniency,” strongly suggests that the trial judge’s response may have
        induced unanimity by giving members of the jury who had previously hesitated
        about reaching a guilty verdict the impression that the recommendation might be
        an acceptable compromise.

Rogers v. United States, 422 U.S. at 40 (internal citations omitted)(quoting United States v. Glick,

463 F.2d at 495). Were district courts to instruct the jury about the defendant’s possible sentence,

there is then the issue of what the Court would say. The Court could likely give only statutory

minimum and maximum or instruct the jury about the Sentencing Guidelines and their advisory

nature. The Sentencing Guidelines are often difficult for those with legal training to understand,

and the Supreme Court’s concern for instructions about sentencing possibilities leading to jury

confusion could come to fruition rather quickly.11 Moreover, defendants may find that, as the jury

in Rogers v. United States quickly decided to convict after they learned that the court may be

lenient toward the defendant, knowledge about the Sentencing Guidelines range the defendant

faces, and the possibility that a court may vary downward from the guidelines sentence, may result



        11
           There are not as many federal criminal trials as there used to be. See [The Honorable]
Robert J. Conrad Jr., [United States District Judge for the Western District of North Carolina;
Member of the Executive Committee of the U.S. Judicial Conference], and Katy L. Clements, The
Vanishing Criminal Jury Trial: From Trial Judges to Sentencing Judges, 86 Geo. Wash. L. Rev.
99, 99 (2018)(stating that “Federal criminal jury trials are dying. Surely, but not slowly. Within
the ten-year span from 2006 to 2016, the absolute number of cases disposed of by jury trial declined
by forty-seven percent.”). The United States Probation Office (“USPO”) could generate a Form
13 for the relatively few defendants that go to trial. A Form 13 is a pre-plea Presentence
Investigation Report, see United States v. Vasquez, No. CR 09-3613 JB, 2011 WL 5238817, at
*2 (D.N.M. Oct. 24, 2011)(Browning, J.), that the USPO prepares for many defendants who need
to know what the guideline range will be if they plea or go to trial. If there are no objections to
the Form 13, the parties could tell the jury that the guidelines calculation will be the one the judge
will likely use. If there is an objection, the Court can deal with it pre-trial or, if that is not possible,
tell the jury that there is an objection to an enhancement and what impact that objection may have
on the sentencing guidelines range.



                                                  - 64 -
in a guilty verdict where a jury might not otherwise reach one. Even though the discretion to

inform the jury about possible sentences would likely be left to the defendant’s wishes whether to

so instruct the jury, the defendant may learn to be careful about what he or she wishes.

       The Court does not minimize, therefore, the difficulties that fully informing juries about

the sentencing ramifications that its verdicts would present.12 There are good prudential reasons

why the modern American court system has decided to tell the jury not to think about sentencing.

See United States v. Courtney, 960 F. Supp. 2d at 1188. The Constitution was not designed,

however, to be neat and efficient, but to protect individual liberty against government despotism.

See United States v. Courtney, 960 F. Supp. 2d at 1188. To keep the jury ignorant of sentencing

ramifications is not consistent with the concept of a jury trial at the Founders’ time. See United

States v. Courtney, 960 F. Supp. 2d at 1188. To fully protect the defendant’s right to a jury trial,

it appears necessary to allow him or her to advise the jury about the sentencing ramifications of its

verdict.

       Nevertheless, the Court is obligated to follow controlling Supreme Court and Tenth Circuit

precedent. See, e.g., Zamora v. Wells Fargo Home Mortg., 831 F. Supp. 2d 1284, 1305 (D.N.M.

2011)(Browning, J.)(“While the Court realizes that its decision . . . may in some ways be unfair

and unduly harsh . . . , the Court is bound to follow binding precedent from the Tenth Circuit.”).

These courts have been very clear about what a trial court should do: the trial court is not to present

any information about possible sentencing unless the jury’s participation in sentencing is required.




       12
          The fear of juries often comes from appellate courts that do not deal with juries often, if
ever, in their careers. Juries are, however, quite capable. After Blakely v. Washington and before
Booker, the Court and the Honorable Bruce D. Black, then-United States District Judge for the
District of New Mexico, submitted guidelines enhancements to the jury, out of concern that an
enhancement without the jury finding the underlying conduct as fact, would render the Court’s
enhancement unconstitutional. More jury inclusion can, therefore, be done.
                                                - 65 -
See Shannon v. United States, 512 U.S. at 579 (“It is well established that, when a jury has no

sentencing function, it should be admonished to ‘reach its verdict without regard to what sentence

might be imposed.’”(quoting Rogers v. United States, 422 U.S. at 40)); United States v. Parrish,

925 F.2d at 1299 (“We hold a jury instruction about mandatory minimum sentences was properly

omitted because the offenses do not specifically require jury participation.”); United States v.

Greer, 620 F.2d at 1384 (“The authorities are unequivocal in holding that presenting information

to the jury about possible sentencing is prejudicial. Breach of this standard has often been grounds

for reversal.”). Accordingly, the Court will deny the Motion.

III.   THE COURT WILL DENY THE MOTION AND WILL PREVENT YOUNG FROM
       DISCUSSING SENTENCING-RELATED ISSUES IN THE JURY’S PRESENCE,
       BECAUSE THE SUPREME COURT’S AND THE TENTH CIRCUIT’S SIXTH
       AMENDMENT INTERPRETATIONS DO NOT PERMIT THE COURT TO
       ALLOW JURORS TO RECEIVE INFORMATION ABOUT SENTENCING
       RAMIFICATIONS OR NULLIFICATION.

       Young asks the Court to permit him to inform the jury of a guilty verdict’s possible

sentencing ramifications in this case. See Motion at 1. Although the Court agrees that Young

indeed has the right to so inform the jury, Supreme Court and Tenth Circuit precedent controls,

and the Court must deny the Motion. Accordingly, the Court will prohibit Young from discussing

punishment and nullification in the jury’s presence.

       The common-law jury at the Framers’ time knew about its ability to nullify -- knew that it

had the ability to acquit the defendant or mitigate the verdict regardless whether the evidence

proved beyond a reasonable doubt the fact that the defendant was guilty -- and the court informed

the jury that its role included acting as the final arbiter of law. See United States v. Courtney, 960

F. Supp. 2d at 1198. At the Framers’ time, a jury’s exercise of its nullification power would have

been considered a proper exercise of its duty. See United States v. Courtney, 960 F. Supp. 2d at

1198. The Supreme Court in Sparf v. United States appears to have considered whether such a

                                                - 66 -
position was efficient and announced that “[the jury cannot] rightfully refuse to act upon the

principles of law announced by the court.” 156 U.S. at 90. The Court concludes that, even though

a defendant’s Sixth Amendment jury trial right includes both the right to instruct the jury about

the nullification power, and to allow his or her counsel to argue for nullification, it must follow

the Tenth Circuit’s directions not to instruct the jury about this power. See United States v. Rith,

164 F.3d at 1337 (“[T]he law is clear: a criminal defendant is not entitled to have the jury instructed

that it can, despite finding the defendant guilty beyond a reasonable doubt, disregard the law.”);

United States v. Thomas, 116 F.3d at 615 (“[T]he powers of the jury to ‘nullify’ or exercise a

power of lenity is just that -- a power; it is by no means a right or something that a judge should

encourage or permit if it is within his authority to prevent.”). At a minimum, it appears that the

Court should not be lying to or misleading the jury -- telling the jurors that they do not have the

power to nullify or mitigate -- when in fact the jury has that power. Nevertheless, because of

controlling precedent, the Court will deny Young’s Motion and will prevent Young from

discussing sentencing and its ramifications in front of the jury.

       IT IS ORDERED that the Defendant’s Amended Motion in Limine on Informing the Jury,

filed November 26, 2018 (Doc. 138), is denied.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE




\

                                                - 67 -
Counsel:

John C. Anderson
  United States Attorney
Paul H. Spiers
Kristopher N. Houghton
Paul Edward Schied
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

          Attorneys for the Plaintiff

Jennifer J. Wernersbach
Law Offices of Jennifer J. Wernersbach, P.C.
Albuquerque, New Mexico

--and--

Charles E. Knoblauch
Charles E. Knoblauch Attorney at Law
Albuquerque, New Mexico

          Attorneys for the Defendant




                                               - 68 -
